Exhibit 10.41

AGREEMENT OF PURCHASE AND SALE
AND JOINT ESCROW INSTRUCTIONS


I

SUMMARY AND DEFINITION OF BASIC TERMS

This Agreement of Purchase and Sale and Joint Escrow Instructions (the
"Agreement"), dated as of the Effective Date set forth in Section 1 of the
Summary of Basic Terms, below, is made by and between GOOGLE INC., a Delaware
corporation ("Buyer"), and NETAPP, INC., a Delaware corporation ("Seller").  The
terms set forth below shall have the meanings set forth below when used in the
Agreement.

TERMS OF AGREEMENT
(first reference in the Agreement)

DESCRIPTION

1.Effective Date
(Introductory Paragraph):

March 9, 2016.

2.Buildings:


The eight (8) buildings located on the Land situated in the City of Sunnyvale,
County of Santa Clara, California, and commonly known as follows:  (i) an
approximately 46,170 square foot building located at 1299 Orleans Drive, (ii) an
approximately 42,624 square foot building located at 1277 Orleans Drive, (iii)
an approximately 95,464 square foot building located at 1260 Crossman Avenue,
(iv) an approximately 125,648 square foot building located at 1240 Crossman
Avenue, (v) an approximately 110,160 square foot building located at 549 Baltic
Avenue, (vi) an approximately 88,320 square foot building located at 641 Baltic
Drive, (vii) an approximately 43,372 square foot building located at 611 Baltic,
and (viii) an approximately 43,372 square foot building located at 633 Caribbean
Drive.  The buildings and related Land described in items (i), (ii), (iii) and
(iv) are hereinafter referred to as the “Site 2 Property.”  The buildings and
related Land described in items (v), (vi), (vii) and (viii) are hereinafter
referred to as the “Site 3 Property.”

3.Buyer's Notice Address
(Section 14):

1600 Amphitheater Parkway
Mountain View, California 94043
Attn:  VP, Real Estate and Workplace Services

With copies as set forth in Section 14 herein

4.Purchase Price
(Section 2.1):

Two Hundred Fifty Million and 00/100 Dollars ($250,000,000.00)

SMRH:437330730.11

-1-

 

 

 

 

 

--------------------------------------------------------------------------------

 

5.Deposit
Initial Deposit (Section 2.2.1):


Ten Million Dollars ($10,000,000.00)

6.Additional Deposit (Section 2.2.2):

Ten Million Dollars ($10,000,000.00)

7.Escrow Holder
and Escrow Holder's Notice Address
(Section 3):


  Title Company
  (Section 4.2.1):

First American Title Insurance Company
1737 North First Street
Suite 600
San Jose, California 95112
Attn:  Linda Tugade


First American Title Insurance Company
1737 North First Street
Suite 600
San Jose, California 95112
Attn:  Mike Hickey

8.Contingency Deadline
(Section 4.1):

5:00 pm (Pacific Time) on March 11, 2016

9.Outside Closing Date
(Section 3.2):

April 12, 2016, subject to any extension rights provided in this Agreement;
provided that in no event shall the Outside Closing Date be later than April 22,
2016.

10.Seller's Representative:

Ms. Elisabeth Arslaner

11.Natural Hazard Expert
(Section 10.1.6(b)):

First American Title Insurance Company

II

RECITALS

A.Seller desires to sell and convey to Buyer, and Buyer desires to purchase and
acquire, all of Seller’s right, title and interest in and to the following:

i.These certain parcels of land more particularly described on Exhibit "A"
attached hereto (collectively, the "Land") and all of Seller's interest in all
rights, privileges, easements and appurtenances benefiting the Land and/or the
Improvements (as defined below), including Seller's interest, if any, in all
mineral and water rights and all easements, rights-of-way and other
appurtenances used or connected with the beneficial use or enjoyment of the Land
and/or the Improvements (the Land, the Improvements and all such rights,
privileges, easements and appurtenances are sometimes collectively hereinafter
referred to as the "Real Property");

ii.The Buildings, associated parking and landscaped areas and all other
improvements located on the Land (the "Improvements");

SMRH:437330730.11

-2-

 

 

 

 

 

--------------------------------------------------------------------------------

 

iii.All of Seller's interest as lessor in and to all leases, licenses and
occupancy agreements covering the Land and Improvements, a list of which is
attached hereto as Exhibit "I", (collectively, the "Leases");

iv.All of Seller's interest under the Contracts (as defined in Section 4.1.1
below); provided that the following Contracts shall not be assigned to Buyer:
(i) such Contracts as Seller desires to continue to maintain after the Closing
in order for Seller to fulfill Seller’s obligations pursuant to the NetApp
Leases (as defined in Section 5.1.7 below) provided that such Contracts shall be
terminated with respect to the portion of the Property that will not be leased
back to Seller pursuant to the relevant NetApp Lease, (ii) any brokerage
commission agreements (which Contracts shall be terminated by Seller effective
as of the Closing at Seller's sole cost) and (iii) other Contracts which,
pursuant to the terms of this Agreement shall be terminated by Seller (which
Contracts shall be terminated by Seller effective as of the Closing at Seller's
sole cost;

v.All tangible personal property, equipment, supplies and fixtures owned by
Seller and used in the operation of, and located at, the Real Property
(collectively, the “Personal Property”); provided, however, that the term
“Personal Property” shall exclude (a) any electric car charging stations,
generators and computer network infrastructure equipment, and (b) any tangible
personal property, equipment, supplies and/or fixtures set forth on Exhibit “L”
attached hereto (provided that Seller shall remove any such Property prior to
the Closing or as of the expiration or earlier termination of the relevant
NetApp Lease with respect to any portion of the Property that will be leased
back to NetApp pursuant to a NetApp Lease and repair any damage caused by the
removal of such property (including, without limitation, completing any patching
and filling any holes caused by the removal), at Seller's sole cost and
expense); and

vi.To the extent assignable, all of Seller's interest in any intangible property
rights in connection with the foregoing, contract rights, warranties,
guaranties, licenses, permits, entitlements, governmental approvals and
certificates of occupancy which benefit the Real Property, the Improvements,
and/or the Personal Property (the "Intangible Personal Property").  Intangible
Personal Property shall not include Seller’s interest in (a) any cash, bank or
other deposit accounts (except for any security deposits transferred to Buyer as
provided herein), (b) refunds of prepaid expenses including any unearned
insurance premiums, (c) tax refunds for periods prior to Closing (except to the
extent amounts must be refunded to tenants under the Leases), (d) all insurance
and other claims arising prior to the Effective Date, (e) any website maintained
by Seller or its affiliates or the property manager, and (f) any trade name,
service name, service mark or other proprietary or intellectual property
belonging to Seller or its affiliates or the property manager.  The Real
Property, the Improvements, the Personal Property, Seller’s interest under the
Property Contracts, Seller's interest as lessor under the Leases, and the
Intangible Personal Property are sometimes collectively hereinafter referred to
as the "Property."  

B.Prior to the Contingency Deadline, Buyer will have the opportunity to conduct
all due diligence with regard to the Property as set forth in Sections 4.1 and
4.2 below (collectively, the "Due Diligence Investigations").

III

AGREEMENT

NOW, THEREFORE, in consideration of the covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer and Seller hereby agree as follows, and hereby instruct
Escrow Holder as follows.

SMRH:437330730.11

-3-

 

 

 

 

 

--------------------------------------------------------------------------------

 

1.Purchase and Sale.  Seller agrees to sell to Buyer, and Buyer agrees to
purchase from Seller, all of Seller’s right, title and interest in the Property
upon the terms and conditions set forth in this Agreement.

2.Purchase Price.

2.1Purchase Price.  Buyer shall pay the Purchase Price for the Property as
hereinafter provided in this Section 2.

2.2Deposit.

2.2.1Initial Deposit.  Within five (5) business days after the Effective Date,
Buyer shall deliver to Escrow Holder the Initial Deposit.  The Initial Deposit
and Additional Deposit (if applicable) shall be deposited by Escrow Holder in an
interest-bearing account at a federally insured institution as Escrow Holder
deems appropriate and consistent with the timing requirements of this
Agreement.  The interest thereon shall accrue to the benefit of Buyer and be
paid to the party receiving the Deposit pursuant to the terms of this Agreement,
and Buyer and Seller hereby acknowledge that there may be penalties or interest
forfeitures if the applicable instrument is redeemed prior to its specified
maturity.  Buyer agrees to provide its Federal Tax Identification Number to
Escrow Holder upon the Opening of Escrow.  Concurrently with the expiration of
the Property Approval Period and provided Buyer has not delivered Buyer's
Disapproval Notice (as those terms are defined in Sections 4.1.1 and 4.1.2,
respectively, below) to Seller and Escrow Holder, the entire Initial Deposit
shall become non-refundable except as otherwise expressly provided in this
Agreement.  If prior to the expiration of the Property Approval Period, Buyer
delivers Buyer's Disapproval Notice to Seller and Escrow Holder, this Agreement
shall terminate and the Initial Deposit, together with all interest accrued
thereon (but less the Independent Consideration (as defined in Section 2.4
below) and one-half (1/2) of any escrow cancellation costs), shall be returned
to Buyer.  If this Agreement has not been so terminated, then, after the
Contingency Deadline, the Initial Deposit together with interest accrued thereon
shall be:  (i) applied and credited toward payment of the Purchase Price at the
Close of Escrow, or (ii) retained by Seller as liquidated damages pursuant to
Section 16.2 below, or (iii) returned to Buyer (less the Independent
Consideration) if this Agreement is terminated pursuant to Sections 4.4 or 13,
or this Agreement is terminated because of a material breach by Seller in
accordance with Section 16.1, or this Agreement is terminated and otherwise
provides for the Deposit to be refunded to Buyer.

2.2.2Additional Deposit.  Within five (5) business days after expiration of the
Property Approval Period, and provided Buyer has not elected to terminate this
Agreement pursuant to Section 4.1.2, Buyer shall deliver to Escrow Holder the
Additional Deposit (the Additional Deposit, together with the Initial Deposit
and any amounts deposited by Buyer in order to extend the Outside Closing Date
pursuant to Section 3.2 below, the "Deposit").  Upon receipt by Escrow Holder,
the Additional Deposit shall become non-refundable except as otherwise provided
in this Agreement.  The Additional Deposit together with interest accrued
thereon shall be (i) applied and credited toward payment of the Purchase Price
at the Close of Escrow, (ii) retained by Seller as liquidated damages pursuant
to Section 16.2 below, or (iii) returned to Buyer (less the Independent
Consideration) if this Agreement is terminated because of a material breach by
Seller in accordance with Section 16.1 or as is provided for in Section 13.2
below, or this Agreement is terminated and otherwise provides for the Deposit to
be refunded to Buyer.

2.3Cash Balance.  On or before the Closing Date (at such time so as to allow the
proceeds to be disbursed to Seller on the Closing Date), Buyer shall deposit
with Escrow Holder cash by means of a confirmed wire transfer through the
Federal Reserve System or cashier's check in the amount

SMRH:437330730.11

-4-

 

 

 

 

 

--------------------------------------------------------------------------------

 

of the balance of the Purchase Price, plus Buyer's share of expenses and
prorations as described in this Agreement.

2.4Independent Contract Consideration.  The sum of One Hundred Dollars ($100)
(the “Independent Consideration”) out of the Deposit is independent of any other
consideration provided hereunder, shall be fully earned by Seller upon the
Effective Date, and is not refundable to Buyer under any
circumstances.  Accordingly, if this Agreement is terminated for any reason by
either party, the Independent Consideration shall be paid by the Escrow Holder
to Seller.  Independent Consideration shall be non-refundable under all
circumstances and shall not be applied to the Purchase Price at Closing.  Buyer
and Seller expressly acknowledge and agree that the Independent Consideration,
plus Buyer’s agreement to pay the costs provided in this Agreement, has been
bargained for as consideration for Seller’s execution and delivery of this
Agreement and for Buyer’s review, inspection and termination rights during the
Property Approval Period, and is adequate for such purpose.

3.Escrow and Title.

3.1Opening of Escrow.  Buyer and Seller shall promptly deliver a fully executed
copy of this Agreement to Escrow Holder, and the date of Escrow Holder's receipt
thereof is referred to as the "Opening of Escrow".  Seller and Buyer shall
execute and deliver to Escrow Holder any additional or supplementary
instructions as may be necessary or convenient to implement the terms of this
Agreement and close the transactions contemplated hereby, provided such
instructions are consistent with and merely supplement this Agreement and shall
not in any way modify, amend or supersede this Agreement.  Such supplementary
instructions, together with the escrow instructions set forth in this Agreement,
as they may be amended from time to time by the parties, shall collectively be
referred to as the "Escrow Instructions."  The Escrow Instructions may be
amended and supplemented by such standard terms and provisions as the Escrow
Holder may request the parties hereto to execute; provided, however, that the
parties hereto and Escrow Holder acknowledge and agree that in the event of a
conflict between any provision of such standard terms and provisions supplied by
the Escrow Holder and the Escrow Instructions, the Escrow Instructions shall
prevail.

3.2Close of Escrow/Closing.  For purposes of this Agreement, (a) the closing of
the transactions contemplated by this Agreement is referred to as the "Close of
Escrow" or the “Closing", and (b) the “Closing Date” shall mean the earlier of
(i) the date on which the "Deed" (as defined in Section 5.1.1 below) is recorded
in the Official Records of the County where the Land is located (the “Official
Records”), or (ii) the date on which the Purchase Price is disbursed by Escrow
Holder to Seller pursuant to Section 6.7 below.  Subject to satisfaction of the
conditions to Closing set forth in this Agreement, the Close of Escrow shall
occur on or before the Outside Closing Date set forth in Section 9 of the
Summary of Basic Terms above.  Notwithstanding the foregoing, during the term of
this Agreement, Seller shall continue to process the development approvals that
are necessary from the City of Sunnyvale for a permitted floor area ratio of up
to eighty percent (80%) for the Site 2 Property so long as certain green
building techniques more particularly described in such approval(s) are
utilized, to the extent allowed for under any relevant specific plans and the
city’s zoning code; provided that Seller makes no representation or warranty as
to whether such approvals can be obtained prior to the Outside Closing Date.  In
the event such approvals are not obtained prior to the Outside Closing Date,
Seller shall work in good faith with Buyer to allow Buyer to continue to pursue
such approvals following the Close of Escrow.  Such obligation shall survive the
Close of Escrow.  Buyer's or Seller's failure to perform their respective
obligations hereunder, including the timely delivery by Buyer of the balance of
the Purchase Price, shall constitute a material and non-curable default by such
party under this Agreement.

4.Contingencies; Conditions Precedent to the Close of Escrow.

SMRH:437330730.11

-5-

 

 

 

 

 

--------------------------------------------------------------------------------

 

4.1Buyer's Review.

4.1.1Delivery of Due Diligence Materials by Seller.  To the extent within the
immediate possession of Seller or Seller’s property manager, Seller shall make
available to Buyer and Buyer's representatives at Seller's offices, at the
Property or on a diligence database established by Seller (the “Diligence
Database”), for inspection and right to copy, at Buyer's expense, any
environmental studies, soils studies, plans, specifications and other similar
materials relating to the physical and environmental condition of the Property
("Reports").  Except as otherwise expressly set forth in this Agreement, Seller
makes no representations or warranties regarding the accuracy of the Reports or
that the Reports are complete copies of the same.  Buyer acknowledges and
understands that all such materials made available by Seller are only for
Buyer's convenience in making its own examination and determination prior to the
Contingency Deadline as to whether it wishes to purchase the Property, and, in
so doing, Buyer shall rely exclusively upon its own independent investigation
and evaluation of every aspect of the Property and not on any materials supplied
by Seller.  

Without limiting the generality of the foregoing, Seller shall also make
available, in Seller’s discretion, at Seller's offices, on the Diligence
Database, or at the Property for review and copying, at Buyer's expense, the
following due diligence items (together with the Reports, collectively, "Due
Diligence Items") at any time after Opening of Escrow, to the extent in the
immediate possession of Seller or Seller’s property manager:  (a) to the extent
in the possession of Seller, any plans and specifications for the Property,
(b) copies of all service contracts or service agreements relating to the
maintenance and operation of the Property including the service contracts set
forth on Exhibit "J" hereto (but expressly excluding any contracts Seller
determines are "master contracts" affecting other properties in addition to the
Property and which will not be assigned to Buyer at Closing) (collectively, the
"Contracts"); (c) property tax bills for the last two (2) fiscal tax years and
the property tax bill for the current year to the extent in the possession of
Seller; and (d) any other documents described in Exhibit “M” attached
hereto.  Except as otherwise expressly set forth in this Agreement, Seller makes
no representations regarding, and shall have no liability or responsibility with
respect to, the accuracy or completeness of the information and/or materials
included in the Due Diligence Items.  Seller acknowledges Buyer may desire to
discuss or otherwise inquire about matters related to the Property with various
governmental entities and utilities and the other Due Diligence Items with
tenants under the Leases and other third parties.  In this regard, Buyer is
permitted to contact all necessary third parties, and discuss with such third
parties Due Diligence Items; provided, however, that (i): with respect to third
parties that are not governmental entities, Seller is first given written (which
may be electronic) notice or telephonic notice and a reasonable opportunity to
be present at such contact or discussions at a time and location reasonably
convenient to Seller, and (ii) with respect to third parties who are
governmental entities, Seller shall meet with Buyer to understand the questions
and concerns of Buyer that are best answered by such governmental entities and,
to the extent that in Seller’s good faith and commercially reasonable opinion
such questions and/or concerns are appropriate subject matter for a conversation
with a governmental entity, shall diligently seek to meet with the relevant
governmental authorities and obtain answers or requested information from such
authorities and relay the results thereof to Buyer (or Buyer’s consultants with
respect to matters such as the preparation of a Phase I Environmental Report).

Between the Effective Date and the Contingency Deadline (the "Property Approval
Period"), Buyer shall have the right to review and investigate the Due Diligence
Items, the physical and environmental condition of the Property, the character,
quality, value and general utility of the Property, the zoning, land use,
environmental and building requirements and restrictions applicable to the
Property, the state of title to the Property, and any other factors or matters
relevant to Buyer's decision to purchase the Property.  Buyer, in Buyer's sole
and absolute discretion, may determine whether or not the Property is acceptable
to Buyer within the Property Approval Period and whether Buyer can secure
appropriate financing thereon.  Buyer shall provide Seller with at least one (1)
business day’s prior written notice of

SMRH:437330730.11

-6-

 

 

 

 

 

--------------------------------------------------------------------------------

 

its desire to enter upon the Real Property for inspection and/or testing and any
such inspections or testing shall be conducted at a time and manner reasonably
approved by Seller and to minimize disruption or interference with any
tenants.  Prior to conducting any inspection or testing, Buyer or its testing
consultants, as applicable, shall deliver to Seller a certificate of insurance
naming Seller as additional insured (on a primary, non-contributing basis)
evidencing commercial general liability and property damage insurance with
limits of not less than Two Million Dollars ($2,000,000) in the aggregate for
liability coverage and not less than One Million Dollars ($1,000,000) in the
aggregate for property damage.  Notwithstanding the foregoing, Buyer shall not
be permitted to undertake any air sampling or any intrusive or destructive
testing of the Property, including a "Phase II" environmental assessment
(collectively, the "Intrusive Tests"), without in each instance first (i)
providing Seller with a detailed work plan identifying the applicable consultant
and the type and specific locations of all proposed testing, and (ii) obtaining
Seller's prior written consent thereto, which consent Seller may give or
withhold in Seller's sole and absolute discretion (provided that such consent
shall not be unreasonably withheld if the results of the Phase I Report, a copy
of which Phase I Report shall have been delivered to Seller), recommends further
testing).  Seller, and its representatives, agents, and/or contractors shall
have the right to be present during any entry on the Real Property by Buyer or
its representatives or consultants or any such Intrusive Test.  If Seller fails
to advise Buyer of its disapproval of any proposed Intrusive Tests within such
two (2) business day period, such failure shall be deemed Seller's disapproval
thereof.  All work and activities conducted on the Real Property by Buyer or its
representatives, vendors or consultants pursuant to this Section 4.1.1 shall be
conducted in accordance with applicable law.  Buyer hereby indemnifies and holds
Seller, the Seller Group (as defined below) and the Property harmless from any
and all costs, loss, damages or expenses of any kind or nature arising out of or
resulting from any entry and/or activities upon the Property by Buyer and/or
Buyer's representatives, vendors and consultants; provided, however, such
indemnification obligation shall not be applicable to Buyer's mere discovery of
any adverse physical condition at the Property, except to the extent Buyer or
its representatives, vendors or consultants aggravate such condition following
the initial discovery of the same.  Buyer's indemnification obligations under
this Section 4.1.1 shall survive the Close of Escrow or any termination of this
Agreement.  

4.1.2Termination.  If Buyer fails to deliver written notice ("Buyer's
Disapproval Notice") to Seller and Escrow Holder prior to the Contingency
Deadline of Buyer's disapproval of the Property and termination of this
Agreement, Buyer shall be deemed to have unconditionally approved the Property
and shall have no further right to terminate this Agreement pursuant to this
Section 4.

4.1.3Due Diligence Materials.  In the event Buyer does not purchase the Property
for any reason, within five (5) days after the date this Agreement is terminated
Buyer shall return to Seller all documents, information and other materials
supplied by Seller to Buyer, and, at Seller's written request, without warranty
or representation of any kind, any final, non-proprietary inspection reports,
studies, surveys, and other reports and/or test results relating to the physical
and environmental condition of the Property which were prepared by consultants
retained by Buyer in contemplation of this Agreement.

4.2Title and Survey.  

4.2.1Buyer hereby acknowledges and agrees that (i) the Title Company has
delivered to Buyer prior to the Effective Date a preliminary title report for
the Property dated as of December 7, 2015 under Title Order No. NCS-766998 (the
"PTR") and copies of all underlying title documents described in the PTR.  Buyer
may obtain, at Buyer’s sole cost and expense, a survey (certified to include
Seller) of the Property prepared by a licensed surveyor (the “Survey”).  Buyer
shall deliver a copy of any Survey to Seller and Title Company within three (3)
business days after Buyer’s receipt

SMRH:437330730.11

-7-

 

 

 

 

 

--------------------------------------------------------------------------------

 

thereof.  Buyer shall have until five (5) business days prior to the Contingency
Deadline (the "Interim Date") to provide written notice (the "Objection Notice")
to Seller of any matters shown by the PTR and/or the Survey which are not
satisfactory to Buyer.  If Seller and Escrow Holder have not received the
Objection Notice from Buyer by the Interim Date, that shall be deemed Buyer's
unconditional approval of the condition of title to the Property and the
Survey.  For the avoidance of doubt, in the event that Buyer fails to obtain the
Survey, Buyer shall not be entitled to disapprove or object to any survey
matters shown on any existing survey in the Objection Notice or otherwise, and
such survey matters shall be deemed approved by Buyer if Buyer does not
terminate this Agreement prior to the Contingency Deadline pursuant to Section
4.1.2 above.  Except as provided in this Section 4.2, Seller shall have until
the date which is two (2) business days prior to the Outside Closing Date to
make such arrangements or take such steps as the parties shall mutually agree to
satisfy Buyer's objection(s) set forth in the Objection Notice; provided,
however, that, except with respect to liens secured by deeds of trust securing
loans made to Seller, mechanics' liens relating to work authorized and
contracted by Seller, judgment liens against Seller, and delinquent taxes
(herein "Monetary Liens", which Seller agrees to have removed on or before the
Outside Closing Date), Seller shall have no obligation whatsoever to expend or
agree to expend any funds, to undertake or agree to undertake any obligations or
otherwise to cure or agree to cure any of Buyer’s objections in the Objection
Notice.  Within two (2) business days of receipt of the Objection Notice, Seller
may, in its sole discretion, deliver written notice to Buyer and Escrow Holder
identifying which disapproved items Seller shall undertake to cure or not cure
("Seller's Response").  If Seller does not deliver a Seller's Response within
said two (2) business day period, Seller shall be deemed to have elected to not
remove or otherwise cure any exceptions disapproved by Buyer.  If Seller elects,
or is deemed to have elected, not to remove or otherwise cure an exception
disapproved in the Objection Notice, and Buyer does not terminate this Agreement
prior to the Contingency Deadline pursuant to Section 4.1.2 above, Buyer shall
be deemed to have approved Seller’s Response (or, if applicable, Seller’s deemed
election to not remove or otherwise cure any exceptions disapproved by Buyer)
and irrevocably waived its objection to any title and/or survey matters which
Seller has not expressly undertaken to cure in Seller’s Response.  Except for
Monetary Liens, all matters shown in the PTR and the Survey obtained by Buyer
with respect to which Buyer fails to give an Objection Notice on or before the
Interim Date shall be deemed to be approved by Buyer.

4.2.2Notwithstanding anything to the contrary herein, Buyer may not object to
any of the following title matters in the Objection Notice:  (i) the preprinted
standard exceptions in the PTR, (ii) the rights and interest of parties claiming
under the Leases, (iii) non-delinquent real property taxes and special
assessments, and (iv) zoning and other regulatory laws and ordinances affecting
the Property (collectively, the “Permitted Title Matters”).  Buyer hereby
acknowledges and agrees that the owner’s policy of title insurance that Buyer
obtains from the Title Company insuring Buyer’s title to the Property (the
“Title Policy”) may be subject to (a) the Permitted Title Matters, (b) any
exceptions approved or deemed approved by Buyer pursuant to Section 4.2.1, (c)
any exceptions arising from Buyer’s actions, and (d) any matters which would be
disclosed by an accurate survey or physical inspection of the Property.  Buyer
also acknowledges and agrees that if the Survey that Buyer obtains and delivers
to the Title Company is not an ALTA survey acceptable to the Title Company for
purposes of issuing an ALTA extended coverage owner’s policy of title insurance,
then the Title Company would issue or be committed to issue an ALTA extended
coverage owner’s policy of title insurance with a general survey
exception.  Buyer shall pay the additional premium for extended coverage in
excess of a standard CLTA policy and any endorsements requested by Buyer.  

4.2.3If Seller delivers a Seller’s Response to Buyer specifying that Seller
elects to cure any one or more of the title or survey matters objected to by
Buyer in the Objection Notice, and Seller is unable or unwilling to make such
arrangements or take such steps to address such objections that Seller has
elected to satisfy in the Seller’s Response to Buyer’s reasonable satisfaction
on or prior to the date which is two (2) business days prior to the Outside
Closing Date (the “Cure Deadline”), then

SMRH:437330730.11

-8-

 

 

 

 

 

--------------------------------------------------------------------------------

 

Buyer may (as its sole and exclusive remedy) terminate this Agreement by
delivering written notice thereof to Seller within two (2) days following the
Cure Deadline, in which event, the Deposit (less the Independent Consideration)
will be returned to Buyer and, except for Buyer's indemnity and Buyer’s and
Seller’s confidentiality obligations under this Agreement and any other
obligations which expressly survive termination of this Agreement, the parties
shall have no further rights or obligations to one another under this
Agreement.  If Buyer does not deliver such written notice of termination to
Seller prior to the date which is two (2) days following the Cure Deadline, then
the title and/or survey matters that Buyer objected to in the Objection Notice
that Seller has elected to cure, and which Seller is subsequently unable or
unwilling to cure, shall be deemed approved by Buyer and will be included as
exceptions to the Title Policy.  The foregoing shall not be applicable to
Monetary Liens, which Seller is obligated to cure as a condition to Closing for
Buyer’s benefit.

4.3Conditions Precedent to Buyer's Obligation to Close.  Buyer’s obligation to
close the acquisition of the Property pursuant to this Agreement is subject to
the satisfaction or waiver of the following conditions:

4.3.1Seller's Performance.  Seller shall have duly performed in all material
respects each and every covenant of Seller hereunder, unless the failure or
failures to perform in all material respects such covenants would not, in the
aggregate, have a Material Adverse Effect (as defined in Section 18.9 below).

4.3.2Accuracy of Representations and Warranties.  On the Closing Date, all
representations and warranties made by Seller in Section 11 shall be true and
correct in all material respects as if made on and as of the Closing Date
(subject to modifications permitted under this Agreement), unless the failure or
failures of all such representations and warranties to be true and correct in
all material respects would not, in the aggregate, have a Material Adverse
Effect.

4.3.3Title Policy.  The irrevocable commitment of the Title Company to issue the
Title Policy to Buyer subject only to the Permitted Title Exceptions upon
payment of its regularly scheduled premiums therefor.

4.3.4Tenant Bankruptcy.  No tenant shall have filed for voluntary bankruptcy or
be subject to an involuntary bankruptcy proceeding.

4.3.5No Material Change.  There shall be no change in the environment condition
of the Property from that existing upon the expiration of the Contingency
Deadline that would have a Material Adverse Effect.

4.3.6Other Conditions.  Any other condition set forth in this Agreement to
Buyer’s obligation to close has been satisfied by the applicable date.

Notwithstanding anything to the contrary herein, if any of the conditions set
forth in this Section 4.3 has not been satisfied by the Outside Closing Date,
Seller shall have the right, by delivering written notice to Buyer prior to 5:00
p.m.  (Pacific time) on the Outside Closing Date, to extend the Outside Closing
Date to April 22, 2016.

4.4Failure of Conditions Precedent to Buyer's Obligations.  Buyer's obligation
to close the acquisition of the Property pursuant to this Agreement is subject
to the satisfaction of the conditions precedent to such obligations for Buyer's
benefit set forth in Section 4.3.  If Buyer timely provides a Buyer's
Disapproval Notice or if Buyer terminates this Agreement by notice to Seller
because of the failure of the conditions precedent set forth in Section 4.3,
then (a) Escrow Holder shall return the

SMRH:437330730.11

-9-

 

 

 

 

 

--------------------------------------------------------------------------------

 

Deposit (less the Independent Consideration) to Buyer (plus interest accrued on
the Deposit only while held by Escrow Holder) in accordance with Buyer's written
instructions within five (5) business days following Buyer's delivery of a
written termination notice to Seller and Escrow Holder, (b) Seller and Buyer
shall each pay one‑half (1/2) of any escrow cancellation fees or charges, and
(c) except for Buyer's indemnity and Buyer’s and Seller’s confidentiality
obligations under this Agreement and any other obligations which expressly
survive termination of this Agreement, the parties shall have no further rights
or obligations to one another under this Agreement.

4.5Conditions Precedent to Seller's Obligations.  

4.5.1The Close of Escrow and Seller's obligations with respect to the
transactions contemplated by this Agreement are subject to the timely
satisfaction or waiver of the following conditions:  (i) Buyer shall have duly
performed in all material respects each and every covenant of Buyer hereunder,
and (ii) Buyer's representations and warranties set forth in this Agreement
shall be true and correct in all material respects as of the Closing Date as if
made on and as of the Closing Date.  Without limitation of the foregoing, Buyer
shall have timely delivered the Purchase Price pursuant to the provisions of
Section 2 above.  

4.5.2In the event any of the conditions set forth in Section 4.5.1 have not been
timely satisfied, Seller may elect to either (a) terminate this Agreement by
delivery of written notice to Buyer and Escrow Holder (provided that the Deposit
shall be refunded to Buyer), or (b) waive the applicable condition(s) and
proceed to the Closing.  If Seller terminates this Agreement pursuant to this
Section 4.5.2, then (A) Seller and Buyer shall each pay one-half (1/2) of any
escrow cancellation fees or charges, and (B) except for Buyer's indemnity and
Buyer's and Seller's confidentiality obligations under this Agreement and any
other obligations which expressly survive termination of this Agreement, the
parties shall have no further rights or obligations to one another under this
Agreement.  

4.6Effect of Closing or Termination.  The Closing shall constitute conclusive
evidence that Seller and Buyer have respectively waived any conditions which are
not satisfied as of the Closing, and after Closing, neither Buyer nor Seller
shall have any right to terminate this Agreement or rescind the purchase and
sale of the Property by reason of the failure of any such condition, whether or
not such failure was known to or discoverable prior to Closing.

4.7Defective Condition Extension; Termination.  The obligations of Seller under
this Agreement are further subject to and contingent upon the following:

4.7.1If Buyer requests and Seller permits, in accordance with Section 4.1.1, any
air sampling or other environmental testing or investigation, or any other
inspection that could materially alter the physical condition of the Property,
other than a non-intrusive Phase I environmental inspection, and as a result of
such testing, investigation or other inspection, Seller obtains knowledge of, or
Buyer’s inspection of the Property reveals, either (a) the presence of any
Hazardous Substances (as defined in Section 10.1.2 of this Agreement) or the
violation or potential violation of any Environmental Laws (as defined in
Section 10.1.2 of this Agreement) or (b) any structural or other defect in the
Improvements, whether or not in violation of any applicable law, ordinance,
code, regulation or decree of any governmental authority having jurisdiction
over the Property (collectively, a "Defective Condition"), which Seller, in its
sole judgment, determines could constitute a potential liability to Seller after
the Closing or should be remedied prior to the sale of the Property, Seller
shall have the right upon written notice to Buyer on or before the scheduled
Closing Date to extend the Outside Closing Date for the period of time necessary
to evaluate the possibility of remediating the Defective Condition (not to
exceed sixty (60) days) and, if Seller so elects, to complete such remediation
at Seller's sole cost and expense.  The

SMRH:437330730.11

-10-

 

 

 

 

 

--------------------------------------------------------------------------------

 

terms of this Section 4.7 are solely for the benefit of Seller and Buyer shall
have no additional right or remedy hereunder as a result of the exercise by
Seller of its rights under this Section 4.7.  

5.Deliveries to Escrow Holder.

5.1Seller's Deliveries.  Seller hereby covenants and agrees to deliver or cause
to be delivered to Escrow Holder at least one (1) business day prior to the
Outside Closing Date the following funds, instruments and documents, the
delivery of each of which shall be a condition to the Close of Escrow:

5.1.1Deed.  A Grant Deed (the "Deed") in the form of Exhibit "B" attached
hereto, duly executed and acknowledged in recordable form by Seller, conveying
Seller's interest in the Real Property and Improvements to Buyer;

5.1.2Non-Foreign Certifications.  Certificates duly executed by Seller in the
forms of Exhibit "C‑1" and "C‑2" attached hereto (the "Tax Certificates");

5.1.3Assignment of Leases.  Two (2) counterparts of the Assignment of Leases in
the form of Exhibit "D" attached hereto (the “Lease Assignment”) duly executed
by Seller, pursuant to which Seller shall assign to Buyer all of Seller's right,
title and interest in, under and to the Leases;

5.1.4Assignment of Contracts and Assumption Agreement.  Two (2) counterparts of
the Assignment of Contracts and Assumption Agreement in the form attached hereto
as Exhibit "F" ("Assignment of Contracts"), duly executed by Seller, pursuant to
which Seller shall assign to Buyer all of Seller's right, title and interest in,
under and to the Contracts;

5.1.5Bill of Sale.  Two (2) counterparts of a Bill of Sale in the form attached
hereto as Exhibit "G" ("Bill of Sale"), duly executed by Seller, conveying
Seller's right, title and interest in and to the Personal Property;

5.1.6General Assignment.  Two (2) counterparts of a General Assignment in the
form of Exhibit "H" attached hereto (the "General Assignment"), duly executed by
Seller;

5.1.7NetApp Leases.  Two (2) counterparts of each Lease Agreement (individually,
a “NetApp Lease” and collectively, the "NetApp Leases") duly executed by Seller,
pursuant to which Seller, as tenant, shall lease back from Buyer, as landlord,
the portions of the Real Property known as 1240 Crossman Avenue and 1299 Orleans
Drive for a period of two (2) years (covered in a lease), 1260 Crossman Avenue
for a period of one (1) year (covered in a lease) and 641 Baltic Avenue, 603-611
Baltic Avenue and 549 Baltic Avenue for a period of six (6) months (covered in a
lease). The terms of the NetApp Leases shall, at a minimum, provide that Seller
shall have no obligation to pay real property taxes for the Real Property leased
pursuant to each such NetApp Lease for the first twelve (12) months of the term
thereof, but shall pay such real property taxes thereafter (provided that
Tenant's reimbursement obligation for its share of real property taxes for 1240
Crossman Avenue only shall not exceed $500,000), which real property taxes shall
be prorated as of the date such NetApp Lease either expires or is terminated for
any reason other than a default by Seller, as tenant, thereunder, together with
such other terms as Seller and Buyer shall agree to prior to the Contingency
Deadline;

5.1.8Tenant Letter.  A letter signed by Seller addressed to the tenants under
the Leases advising such tenants of the sale of the Property to Buyer, the
transfer of such tenant's security deposit (if any) to Buyer, and directing that
all future rent payments and other charges under the Leases

SMRH:437330730.11

-11-

 

 

 

 

 

--------------------------------------------------------------------------------

 

be forwarded to Buyer at an address to be supplied by Buyer.  Notwithstanding
the foregoing, such letters shall not be delivered through escrow with Escrow
Holder but shall be sent directly by Seller to the tenants promptly following
the Closing; and

5.1.9Proof of Authority.  Such proof of Seller's authority and authorization to
enter into this Agreement and the transactions contemplated hereby, and such
proof of the power and authority of the individual(s) executing and/or
delivering any instruments, documents or certificates on behalf of Seller to act
for and bind Seller, as may be reasonably required by Title Company.

5.2Buyer's Deliveries.  Buyer hereby covenants and agrees to deliver or cause to
be delivered to Escrow Holder at least one (1) business day prior to the Outside
Closing Date (or on the Outside Closing Date with respect to the balance of the
Purchase Price (but subject to the terms of Section 2.3 above)) the following
funds, instruments and documents, the delivery of each of which shall be a
condition to the Close of Escrow:

5.2.1Buyer's Funds.  The balance of the Purchase Price, and such additional
funds, if any, necessary to comply with Buyer's obligations hereunder regarding
prorations, credits, costs and expenses;

5.2.2Lease Assignment.  Two (2) counterparts of the Lease Assignment duly
executed by Buyer;

5.2.3Assignment of Contracts.  Two (2) counterparts of an Assignment of
Contracts duly executed by Buyer;

5.2.4Bill of Sale.  Two (2) counterparts of the Bill of Sale duly executed by
Buyer;

5.2.5General Assignment.  Two (2) counterparts of the General Assignment duly
executed by Buyer;

5.2.6NetApp Leases.  Two (2) counterparts of the NetApp Leases duly executed by
Buyer; and

5.2.7Proof of Authority.  Such proof of Buyer's authority and authorization to
enter into this Agreement and the transactions contemplated hereby, and such
proof of the power and authority of the individual(s) executing and/or
delivering any instruments, documents or certificates on behalf of Buyer to act
for and bind Buyer, as may be reasonably required by Title Company.

6.Deliveries Upon Close of Escrow.  Upon the Close of Escrow, Escrow Holder
shall promptly undertake all of the following:

6.1Tax Filings.  The Title Company shall file the information return for the
sale of the Property required by Section 6045 of the Internal Revenue Code of
1986, as amended, and the Income Tax Regulations thereunder;

6.2Prorations.  Prorate all matters referenced in Section 8 based upon the
closing statement delivered into escrow with Escrow Holder signed by the
parties;

6.3Recording.  Cause the Deed and any other documents which the parties hereto
may mutually direct, to be recorded in the Official Records in the order
mutually directed by the parties;

SMRH:437330730.11

-12-

 

 

 

 

 

--------------------------------------------------------------------------------

 

6.4Buyer Funds.  Disburse from funds deposited by Buyer with Escrow Holder
towards payment of all items and costs (including the Purchase Price) chargeable
to the account of Buyer pursuant hereto in payment of such items and costs and
disburse the balance of such funds, if any, to Buyer;

6.5Documents to Seller.  Deliver to Seller one (1) set of originals of the Lease
Assignment, the NetApp Leases, the Assignment of Contracts, the Bill of Sale and
the General Assignment executed by Buyer and Seller and a conformed copy of the
recorded Deed;

6.6Documents to Buyer.  Deliver to Buyer one (1) set of originals of the Tax
Certificates, the Lease Assignment, the Leases, the NetApp Leases, Assignment of
Contracts, Bill of Sale and General Assignment executed by Seller and, if
applicable Buyer, a conformed copy of the recorded Deed, and, when issued, the
Title Policy;

6.7Seller Funds.  Deduct all items chargeable to the account of Seller pursuant
to Section 7.  If, as the result of the net prorations and credits pursuant to
Section 8, amounts are to be charged to the account of Seller, deduct the total
amount of such charges (unless Seller elects to deposit additional funds for
such items in escrow with Escrow Holder); and if amounts are to be credited to
the account of Seller, disburse such amounts to Seller, or in accordance with
Seller's instructions, at Close of Escrow.  Disburse the Purchase Price (as
adjusted in accordance with this Agreement) to Seller, or as otherwise directed
by Seller, promptly upon the Close of Escrow in accordance with Seller's wire
transfer instructions.

7.Costs and Expenses.  Seller shall pay (i) that portion of the Title Policy
premium for standard CLTA owner's coverage (without endorsements), (ii) all
documentary transfer taxes assessed by the County, and (iii) the Escrow Holder's
fee.  In addition, Seller shall pay outside of Escrow all legal and professional
fees and costs of attorneys and other consultants and agents retained by
Seller.  Buyer shall pay through Escrow (x) all document recording charges and,
(y)  the additional Title Policy premium for ALTA extended coverage and any
title endorsements requested by Buyer.  Buyer shall pay outside of Escrow all
costs and expenses related to the Due Diligence Investigations, all charges for
the Survey or any other survey, and all legal and professional fees and costs of
attorneys and other consultants and agents retained by Buyer.

8.Prorations.  The following prorations between Seller and Buyer shall be made
by Escrow Holder computed as of the Closing Date as indicated below, in each
instance, based on either the actual number of days in the year or, if
applicable, the actual number of days in the calendar month, in which the
Closing occurs.

8.1Ad Valorem Taxes.  All real estate taxes and assessments attributable to the
Property will be prorated at Closing.  Seller shall be charged with all such
taxes up to, but not including, the Closing Date.  If the applicable tax rate
and assessments for the Property have not been established for the tax year in
which Closing occurs, the proration of real estate taxes, and assessments will
be based upon the rate and assessments for the preceding year plus two percent
(2%) with a post-closing reconciliation when the actual tax bills are
available.  All taxes imposed because of a change of use of the Property after
Closing will be paid by Buyer.  Real property tax refunds and credits received
after the Closing which are attributable to a fiscal tax year prior to the
Closing shall belong to Seller (except to the extent such amounts must be
refunded to the tenants under the Leases), and those which are attributable to
the fiscal tax year in which the Closing occurs shall be prorated based upon the
date of Closing.

8.2Excise, Transfer and Sales Taxes.  Buyer will be responsible for the payment
of all excise, transfer and use taxes imposed with respect to the conveyance of
any personal property

SMRH:437330730.11

-13-

 

 

 

 

 

--------------------------------------------------------------------------------

 

contemplated by this Agreement; provided that the parties agree that no value
has been attributed to any personal property included in the sale.

8.3Lease Rentals.  All rents (including all accrued tax and operating expense
pass-throughs), charges and revenue of any kind receivable from the Leases which
are not delinquent as of the Closing will be prorated at Closing.  Seller will
receive all rents (including all accrued tax and operating expense
pass-throughs), charges and other revenue of any kind receivable from the Leases
up to, but not including, the Closing Date, and Buyer shall receive all such
amounts from and after the Closing Date.  No proration will be made with respect
to any rents of any kind receivable from the Leases for any period before
Closing which are delinquent.  All amounts collected by Buyer subsequent to
Closing relating to rents which are delinquent will be promptly remitted to
Seller; provided, however, all rents received by Buyer from any specific tenant
under a Lease after Closing will be applied first to the rental period under
such Lease in which the Closing occurred, second to any current rental period
under such Lease following the Closing and third to satisfy delinquent rental
obligations under such Lease for any period before Closing not prorated at
Closing.  In no event shall Seller be permitted to contact any tenants regarding
delinquent rents.  All amounts paid to Seller subsequent to Closing relating to
rents which are due and owing for the period prior to Closing shall solely
belong to Seller.  All amounts paid to Seller subsequent to Closing relating to
rents which are due and owing for the period after Closing shall belong to
Buyer.  Notwithstanding the foregoing, if any of such operating expenses and
other charges and expenses are payable by tenants under the Leases
(collectively, the "Tenant Charges") on an estimated basis, then the Tenant
Charges for the period of time in the calendar year prior to the Closing shall
be reconciled against actual charges and expenses for such period, provided that
such reconciliation shall not be performed until no later than one hundred
twenty (120) days following the Closing Date (the "Reconciliation
Period").  Upon request therefor by Buyer, Seller shall deliver to Buyer any
written materials in Seller’s immediate possession regarding any Tenant Charges
incurred by Seller and/or charged to the tenants pursuant to the Leases prior to
the Closing.  In accordance with the terms of the Leases (and within the
timeframes required thereunder).  Buyer shall prepare such final reconciliation
and forward the same to Seller for Seller’s review and reasonable approval prior
to sending the reconciliations to the tenants.  If the final reconciliation
shows that Seller owes tenants additional sums due to over-collection, Seller
shall deliver such amount to Buyer within ten (10) days after receiving such
final reconciliation from Buyer.  If the final reconciliation (as reasonably
approved by Seller as provided above) shows that Buyer owes Seller additional
sums due to under-collection, Buyer shall pay such amount to Seller within ten
(10) days after Buyer’s receipt of the under-collected amounts from the tenants
(which under-collected amounts Buyer shall use good faith efforts to collect in
the ordinary course of business).  Other than as set forth above, there shall
not be any further reconciliation of such Tenant Charges after the final
reconciliation thereof, the proration of such Tenant Charges pursuant to the
final reconciliation being conclusively presumed to be accurate.  After the
final reconciliation of Tenant Charges is made by and between the parties, Buyer
shall be solely liable and responsible to the tenants under the Leases for such
reconciliation of Tenant Charges under the Leases.  The foregoing covenants made
by the parties with respect to the final reconciliation of the Tenant Charges
shall survive the Closing.  

8.4Security Deposit.  Buyer shall be credited and Seller shall be charged with
the balance of the security deposit then held by Seller under the
Leases.  During the term of this Agreement, Seller shall not apply any security
deposits without the prior written consent of Buyer.  In the event that Seller
holds any letters of credit as a tenant security deposit, then prior to the
Closing Seller shall (i) execute and deliver to Escrow Holder such assignment
and/or transfer documents as may be called for under such letters of credit for
the transfer of such letters of credit to Buyer, and (ii) at Buyer's option,
either deliver into escrow with Escrow Holder or deliver to Buyer, upon
confirmation of the Closing, the originals of such letters of credit.  Unless
and until Seller delivers to Buyer either a fully executed assignment to Buyer
of the beneficial interest under such letter of credit together with the letter
of credit issuer's express written consent to such assignment or a full
replacement for such letter of credit issued by

SMRH:437330730.11

-14-

 

 

 

 

 

--------------------------------------------------------------------------------

 

the letter of credit issuer directly in favor of Buyer, Seller agrees, upon
Buyer's request for the benefit of Buyer, to draw down on the letter of credit
for Buyer's benefit if an event occurs that entitles the "landlord" to draw down
on any such letter of credit.  Buyer shall be responsible for the amount of the
transfer fee required under such letters of credit.

8.5Operating Expenses.  All utility service charges for electricity, heat and
air conditioning service, other utilities, elevator maintenance, common area
maintenance, taxes other than real estate taxes such as rental taxes, other
expenses incurred in operating the Property that Seller customarily pays and
that are not paid by tenants on an estimated or other basis, shall be prorated
on an accrual basis so long as Seller has delivered written notice to Buyer at
least five (5) business days prior to the Contingency Deadline of any such
charges it intends to prorate.  Seller shall pay all such expenses that accrue
prior to the Close of Escrow and Buyer shall pay all such expenses accruing on
the Close of Escrow and thereafter.  Seller and Buyer shall obtain billings and
meter readings as of the Close of Escrow (or shall make reasonable estimates of
meter readings if same-day readings are not available) to aid in such prorations
(if such utilities cannot be changed to Buyer’s name on the Closing
Date).  Insurance or any other operating expense refunds and credits received
after the Closing which are attributable to a time period prior to the Closing
shall belong to Seller (unless same are required to be refunded to the tenants
under the Leases), and those which are attributable to a time period in which
the Closing occurs shall be prorated based upon the date of Closing.  

8.6Contracts.  Amounts payable under the Contracts being assigned to Buyer shall
be prorated on an accrual basis.  Seller shall pay all amounts due thereunder
which accrue prior to the Closing Date and Buyer shall pay all amounts accruing
on the Closing Date and thereafter.

8.7Leasing Costs.  If the Closing occurs, (a) Seller shall be responsible and
shall pay for the costs of tenant improvement work or allowances, and
third-party leasing commissions (collectively, the "Leasing Costs"), relating to
the initial term of those Leases executed prior to the Effective Date, and
(b) Buyer shall be responsible and shall pay for the Leasing Costs relating to
or arising from (i) the exercise by any tenant, after the Effective Date, of a
renewal, expansion or extension option contained in any of the Leases executed
prior to the Effective Date; and (ii) any New Leases, or modifications to Leases
in effect as of the Effective Date, entered into after the Effective Date in
accordance with the terms of Section 9.1 below.  Any Leasing Costs which are the
responsibility of Buyer which are paid by Seller prior to the Closing shall be
reimbursed by Buyer to Seller at the Closing through escrow with Escrow
Holder.  If, on the Closing Date, there are any outstanding or unpaid Leasing
Costs which are the responsibility of Seller as set forth herein, then on the
Closing Buyer shall be entitled to a credit toward the payment of the Purchase
Price at Closing in the amount of such unpaid Leasing Costs, and following the
Closing, Buyer shall assume and be responsible for the payment of such Leasing
Costs to the extent of such credit.  

8.8Prorations at Closing; Final Adjustment.  At least two (2) business days
prior to the Closing Date, the parties shall agree upon all of the prorations to
be made and submit a statement to Escrow Holder setting forth the same.  In the
event that any prorations, apportionments or computations made under Section 8
through Section 8.7 shall require final adjustment, then the parties shall make
the appropriate adjustments promptly when accurate information becomes available
and either party hereto shall be entitled to an adjustment to correct the same,
but in no event shall such final adjustment occur later than the end of the
Reconciliation Period.  Any corrected adjustment or proration shall be paid in
cash to the party entitled thereto.  The provisions of this Section 8.8 shall
survive the Close of Escrow.

9.Covenants of Seller.  Seller hereby covenants with Buyer, as follows:

SMRH:437330730.11

-15-

 

 

 

 

 

--------------------------------------------------------------------------------

 

9.1Contracts.  Between the Effective Date and the date which is three (3)
business days prior to the expiration of the Property Approval Period,
(i) Seller will keep Buyer informed of any new Contracts or Leases that are
entered into by Seller or any amendments or modifications to the existing
Contracts or Leases, which new Contracts or Leases or modifications will survive
Closing or otherwise affect the use, operation or enjoyment of the Property
after Closing (collectively, "New Contracts"), and (ii) Buyer shall have no
right to object or consent to the terms or conditions of any such New Contracts
or amendments or extensions thereto.  Without limiting the generality of the
foregoing, Seller will provide Buyer with copies of all New
Contracts.  Subsequent to the date which is three (3) business days prior to the
expiration of the Property Approval Period, and continuing until the Closing
(provided the Agreement has not been terminated), Seller will not enter into any
New Contracts without Buyer's prior written consent, which consent may be
withheld in Buyer's sole discretion, and which consent will be deemed to have
been denied by Buyer if Buyer does not notify Seller in writing to the contrary
within three (3) business days after Seller provides written notice to Buyer of
such New Contract; provided, however, that Seller shall be entitled to enter
into any New Contracts at any time, without Buyer’s prior written consent, if
such New Contracts are terminated by Seller prior to the Closing Date.  

9.2Operation in the Ordinary Course.  Subject to Section 9.1 above, from the
Effective Date until the Close of Escrow, Seller shall (i) operate and manage
the Property in the ordinary course and consistent with Seller's past practices,
and (ii) perform when due, and otherwise comply with, all of Seller's material
obligations and duties under the Leases and the Contracts.  None of the Personal
Property shall be removed from the Real Property, unless replaced by
unencumbered personal property of equal or greater utility and value.  All
Personal Property and Intangible Personal Property shall be conveyed to Buyer by
Seller at the Close of Escrow free from any liens, encumbrances or security
interests of any kind or nature other than all such matters that the Title
Policy may be subject to as set forth in Section 4.2.2, including, without
limitation, the Permitted Title Matters.

9.3Tenant Estoppel Certificate.  Seller shall use commercially reasonable
efforts to receive estoppel certificates from all the tenants of the Real
Property.  As used in this Agreement, “commercially reasonable efforts” shall
not include any obligation to institute or threaten legal proceedings, to
declare or threaten to declare any person in default, to incur any liabilities,
to expend any monies, or to cause any other person to do any of the
foregoing.  Each estoppel certificate shall be substantially in the form
attached as Exhibit E (or if Seller, after using commercially reasonable efforts
to obtain certificates in such form, is unable to obtain the same, then in the
form, if any, prescribed in or permitted by the applicable Lease); provided,
however, that any provisions of the applicable estoppel certificates respecting
defaults, defenses, disputes, environmental matters, claims, offsets, credits,
abatements, concessions and recaptures against rent and other charges may be
limited to the actual knowledge of the applicable tenant.  Buyer’s failure to
object to any estoppel certificate (or any information or provision therein) by
written notice to Seller given within five (5) business days after Buyer’s
receipt thereof (but not later than the Closing Date) shall be deemed to
constitute Buyer’s acceptance and approval thereof.  If an estoppel certificate
(or a combination of estoppel certificates) will have a Material Adverse Effect,
then notwithstanding anything to the contrary herein, Buyer shall have the right
to terminate the Agreement and receive a refund of the Deposit, in which event,
neither party shall have any further rights or obligations hereunder except for
those obligations that expressly survive termination.  Notwithstanding anything
herein to the contrary, Seller’s failure to obtain such estoppel certificates
shall in no event be deemed a default by Seller hereunder or  a failed condition
that will entitle Buyer to terminate the Agreement and receive a refund of the
Deposit, but in the event that Seller fails to obtain an estoppel certificate
for any Lease on or before the Outside Closing Date then, subject to the
limitations of Section 16.4 hereof,  Seller shall indemnify Buyer and hold Buyer
harmless from any and all costs, losses, damages or expenses of any kind or
nature arising out of or resulting from any defaults

SMRH:437330730.11

-16-

 

 

 

 

 

--------------------------------------------------------------------------------

 

by Seller that exist pursuant to such Lease as of the Closing Date. Such
indemnification obligation shall survive the Closing.

10.AS-IS Sale and Purchase.  Buyer acknowledges, by its initials as set forth
below, that the provisions of this Section 10 have been required by Seller as a
material inducement to enter into the contemplated transactions, and the intent
and effect of such provisions have been explained to Buyer by Buyer's counsel
and have been understood and agreed to by Buyer.

10.1Buyer's Acknowledgment.  As a material inducement to Seller to enter into
this Agreement and to convey the Property to Buyer, Buyer hereby acknowledges
and agrees that:

10.1.1AS-IS.  Except as otherwise expressly set forth in this Agreement and in
the documents delivered by Seller to Buyer at Closing, and subject to Seller's
representation and warranties expressly set forth in this Agreement, Buyer is
purchasing the Property in its existing condition, "AS-IS, WHERE-IS, WITH ALL
FAULTS," and upon the Contingency Deadline has made or has waived all
inspections and investigations of the Property and its vicinity which Buyer
believes are necessary to protect its own interest in, and its contemplated use
of, the Property.

    /s/ DR      

Buyer's Initials

10.1.2No Representations.  Other than the express representations and warranties
of Seller contained in this Agreement and in the documents delivered by Seller
to Buyer at the Closing, neither Seller, nor any person or entity acting by or
on behalf of Seller, nor any direct or indirect partner, officer, director,
member, manager, employee, agent, affiliate, successor or assign of Seller
(collectively, the "Seller Group") has made any representation, warranty,
inducement, promise, agreement, assurance or statement, oral or written, of any
kind to Buyer upon which Buyer is relying, or in connection with which Buyer has
made or will make any decisions concerning the Property or its vicinity
including its use, condition, value, entitlements, condemnation actions (current
or prospective), compliance with Governmental Regulations (defined below),
existence or absence of Hazardous Substances, or the permissibility,
feasibility, or convertibility of all or any portion of the Property for any
particular use or purpose, including its present or future prospects for sale,
lease, development, occupancy or suitability as security for financing.  As used
herein, the term "Governmental Regulations" means any laws (including
Environmental Laws), ordinances, rules, requirements, resolutions, policy
statements and regulations (including those relating to land use, subdivision,
zoning, Hazardous Substances, occupational health and safety, handicapped
access, water, earthquake hazard reduction, and building and fire codes) of any
governmental or quasi-governmental body or agency claiming jurisdiction over the
Property.  As used in this Agreement, the following definitions shall
apply:  "Environmental Laws" shall mean all federal, state and local laws,
ordinances, rules and regulations now or hereafter in force, as amended from
time to time, and all federal and state court decisions, consent decrees and
orders interpreting or enforcing any of the foregoing, in any way relating to or
regulating human health or safety, or industrial hygiene or environmental
conditions, or protection of the environment, or pollution or contamination of
the air, soil, surface water or groundwater, and includes the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C.  §
9601, et seq., the Resource Conservation and Recovery Act, 42 U.S.C.  § 6901, et
seq., and the Clean Water Act, 33 U.S.C.  § 1251, et seq.  "Hazardous
Substances" shall mean any substance or material that is described as a toxic or
hazardous substance, waste or material or a pollutant or contaminant, or words
of similar import, in any of the Environmental Laws, and includes asbestos,
petroleum (including crude oil or any fraction thereof, natural gas, natural gas
liquids, liquefied natural gas, or synthetic gas usable for fuel, or any mixture
thereof), petroleum-based products and petroleum additives and derived
substances, lead-based paint,

SMRH:437330730.11

-17-

 

 

 

 

 

--------------------------------------------------------------------------------

 

mold, fungi or bacterial matter, polychlorinated biphenyls, urea formaldehyde,
radon gas, radioactive matter, medical waste, and chemicals which may cause
cancer or reproductive toxicity.  

    /s/ DR      

Buyer's Initials

10.1.3No Implied Warranties.  Excluding any express representation or warranty
set forth herein and in the documents delivered by Seller to Buyer at the
Closing, Seller hereby specifically disclaims:  (a) all warranties implied by
law arising out of or with respect to the execution of this Agreement, any
aspect or element of the Property, or the performance of Seller's obligations
hereunder including all implied warranties of merchantability, habitability
and/or fitness for a particular purpose; and (b) any warranty, guaranty or
representation, oral or written, past, present or future, of, as to, or
concerning (i) the nature and condition of the Property or other items conveyed
hereunder, including the water, soil, and geology, the suitability thereof and
of the Property or other items conveyed hereunder for any and all activities and
uses which Buyer may elect to conduct thereon, the existence of any
environmental hazards or conditions thereon (including to the presence of
asbestos or other Hazardous Substances) or compliance with applicable
Environmental Laws; (ii) the nature and extent of any right-of-way, lease,
possession, lien, encumbrance, license, reservation, current or potential
eminent domain proceedings, condition or otherwise; and (iii) the compliance of
the Property or other items conveyed hereunder or its operation with any
Governmental Regulations.

    /s/ DR      

Buyer's Initials

10.1.4Information Supplied by Seller.  Buyer specifically acknowledges and
agrees that, except as expressly contained in this Agreement and in the
documents delivered by Seller to Buyer at the Closing, Seller has made no
representation or warranty of any nature concerning the accuracy or completeness
of any documents delivered or made available for inspection by Seller to Buyer,
including the Due Diligence Items and that Buyer has undertaken such inspections
of the Property as Buyer deems necessary and appropriate and that Buyer is
relying solely upon such investigations and not on any of the Due Diligence
Items or any other information provided to Buyer by or on behalf of Seller.  As
to the Due Diligence Items, Buyer specifically acknowledges that they have been
prepared by third parties with whom Buyer has no privity and Buyer acknowledges
and agrees that no warranty or representation, express or implied, has been
made, nor shall any be deemed to have been made, to Buyer with respect to any
and all Due Diligence Items, either by the Seller Group or by any third parties
that prepared the same.

    /s/ DR      

Buyer's Initials

10.1.5Release.  As of the Close of Escrow, Buyer and the Buyer Parties (as
defined below) hereby (i) assume the risk of adverse matters, including adverse
physical conditions, defects, construction defects, environmental, health,
safety and welfare matters which may not have been revealed by Buyer’s
investigation and evaluation of the Property, and (ii) fully and irrevocably
release the Seller Group from any and all claims that Buyer and/or the Buyer
Parties may have or thereafter acquire against the Seller Group for any cost,
loss, liability, damage, expense, demand, action or cause of action ("Claims")
arising from or related to any matter of any nature relating to, and the
condition of, the Property, including any Claims arising in connection with any
latent or patent construction defects, errors or omissions, compliance with law
matters, Hazardous Substances and other environmental matters within, under or
upon, or in the vicinity of the Property, any statutory or common law right
Buyer may have to receive disclosures from Seller, including any disclosures as
to the Property's location within

SMRH:437330730.11

-18-

 

 

 

 

 

--------------------------------------------------------------------------------

 

areas designated as subject to flooding, fire, seismic or earthquake risks by
any federal, state or local entity, the need to obtain flood insurance, the
certification of water heater bracing and/or the advisability of obtaining title
insurance, or any other condition or circumstance affecting the Property, its
financial viability, use or operation, or any portion thereof.  This release
includes Claims of which Buyer is presently unaware or which Buyer does not
presently suspect to exist in its favor which, if known by Buyer, would
materially affect Buyer's release of the Seller Group.  In connection with the
general release set forth in this Section 10.1.5, Buyer specifically waives the
provisions of California Civil Code Section 1542, which provides as follows:

"A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor."

    /s/ DR      

Buyer's Initials

Notwithstanding anything to the contrary set forth in this Section 10.1.5, the
foregoing release is not intended to and does not cover (i) any claims arising
from a breach of Seller's representations or warranties expressly set forth in
this Agreement or in the documents delivered by Seller to Buyer at the Closing
(ii) any other breach by Seller of an express obligation of Seller under this
Agreement which by its terms survives the Close of Escrow, (iii) Seller’s
indemnification obligations set forth in Section 9.3, or (iv) Seller’s fraud
(herein collectively the "Excluded Claims").

10.1.6California Specific Provisions.

(a)Section 25359.7 of the California Health and Safety Code requires owners of
nonresidential property who know or have reasonable cause to believe that a
release of Hazardous Substances have come to be located on or beneath real
property to provide written notice of that condition to a buyer of said real
property.  There is a possibility that a release of Hazardous Substances may
have come to be located on or beneath the Property.  By Buyer's execution of
this Agreement, Buyer (a) acknowledges Buyer's receipt of the foregoing notice
given pursuant to Section 25359.7 of the California Health and Safety Code and
that it is aware of the benefits conferred to Buyer by Section 1542 of the
California Civil Code and the risks it assumes by any waiver of Buyer's benefits
thereunder and (b) as of the Closing Date and after receiving advice of Buyer's
legal counsel, waives any and all rights or remedies whatsoever, express,
implied, statutory or by operation of law, Buyer may have against Seller,
including remedies for actual damages under Section 25359.7 of the California
Health and Safety Code, arising out of or resulting from any unknown, unforeseen
or unanticipated presence or releases of Hazardous Substances or other hazardous
materials from, on or about the Property.

(b)Buyer and Seller acknowledge that Seller is required to disclose if any of
the Property lies within the following natural hazardous areas or zones:  (i) a
special flood hazard area (any type Zone "A" or "V") designated by the Federal
Emergency Management Agency (Cal.  Gov.  Code § 8589.3); (ii) an area of
potential flooding shown on a dam failure inundation map designated pursuant to
California Government Code Section 8589.5 (Cal.  Gov.  Code § 8589.4); (iii) a
very high fire hazard severity zone designated pursuant to California Government
Code Section 51178 or 51179 (in which event the owner maintenance obligations of
California Government Code Section 51182 would apply) (Cal.  Gov.  Code §
51183.5); (iv) a wildland area that may contain substantial forest fire

SMRH:437330730.11

-19-

 

 

 

 

 

--------------------------------------------------------------------------------

 

risks and hazards designated pursuant to California Public Resources Code
Section 4125 (in which event (x) the Property owner would be subject to
maintenance requirements of California Public Resources Code Section 4291 and
(y) it would not be the State's responsibility to provide fire protection
services to any building or structure located within the wildland area except,
if applicable, pursuant to California Public Resources Code Section 4129 or
pursuant to a cooperative agreement with a local agency for those purposes
pursuant to California Public Resources Code Section 4142)
(Cal.  Pub.  Resources Code § 4136); (v) an earthquake fault zone
(Cal.  Pub.  Resources Code § 2621.9); or (vi) a seismic hazard zone (and, if
applicable, whether a landslide zone or liquefaction zone)
(Cal.  Pub.  Resources Code § 2694).  As contemplated in California Civil Code
Section 1103.2(b), if an earthquake fault zone, seismic hazard zone, very high
fire hazard severity zone or wildland fire area map or accompanying information
is not of sufficient accuracy of scale for the Natural Hazard Expert to
determine if the Property is within the respective natural hazard zone, then for
purposes of the disclosure the Property shall be considered to lie within such
natural hazard zone.  Buyer acknowledges and agrees that the written report
prepared by the Natural Hazard Expert regarding the results of its examination
fully and completely discharges Seller for errors or omission not within their
personal knowledge and the Natural Hazard Expert shall be deemed to be an
expert, dealing with matters within the scope of its expertise with respect to
the examination and written report regarding the natural hazards referred to
above.  In no event shall Seller have any responsibility for matters not
actually known to Seller.  THESE HAZARDS MAY LIMIT THE BUYER'S ABILITY TO
DEVELOP THE PROPERTY, TO OBTAIN INSURANCE, OR TO RECEIVE ASSISTANCE AFTER A
DISASTER.  THE MAPS ON WHICH THESE DISCLOSURES ARE BASED ON ESTIMATES WHERE
NATURAL HAZARDS EXIST.  THEY ARE NOT DEFINITIVE INDICATORS OF WHETHER OR NOT A
PROPERTY WILL BE AFFECTED BY A NATURAL DISASTER.  BUYER MAY WISH TO OBTAIN
PROFESSIONAL ADVICE REGARDING THOSE HAZARDS AND OTHER HAZARDS THAT MAY AFFECT
THE PROPERTY.

10.1.7Survival.  The provisions of this Section 10.1 shall survive the Close of
Escrow.

11.Seller's Representations and Warranties.  Subject at all times to (i) those
matters, if any, disclosed in the Due Diligence Items or any other information
delivered to Buyer, and (ii) all applicable provisions of this Agreement, Seller
represents and warrants to Buyer as of the Effective Date as follows (provided
that, each of the representations and warranties set forth herein is qualified
to the extent of any applicable information or exception that is otherwise
disclosed in another representation or warranty of Seller herein):

11.1Formation; Authority.  Seller is duly formed, validly existing, and in good
standing under laws of the state of its formation.  Seller has full power and
authority to enter into this Agreement and to perform this Agreement.  The
execution, delivery and performance of this Agreement by Seller have been duly
and validly authorized by all necessary action on the part of Seller and all
required consents and approvals have been duly obtained.  All requisite action
has been taken by Seller in connection with the entering into of this Agreement
and the instruments referenced herein and the consummation of the transactions
contemplated hereby.  The individual(s) executing this Agreement and the
instruments referenced herein on behalf of Seller have the legal power, right
and actual authority to bind Seller to the terms and conditions hereof and
thereof.

11.2Leases.  Other than the Leases in effect as of the Effective Date, which are
listed on Exhibit "I" hereto, Seller is not currently a party to any other
leases, licenses or other similar occupancy agreements with respect to the
leasing or occupancy of the Real Property.  Seller has delivered true, correct
and complete copies of each of the Leases.  Seller has no actual knowledge of
and has neither given nor received any written notice of default with respect to
the Leases.  Except as expressly stated in Exhibit “I”, all leasing commissions
due to brokers under the Leases, and all tenant improvement

SMRH:437330730.11

-20-

 

 

 

 

 

--------------------------------------------------------------------------------

 

obligations, concessions and other tenant inducements, have been fully paid and
satisfied by Seller and no such commissions, obligations, concessions or
inducements become payable in the future.  Seller has collected and remitted
security deposits in accordance with the Leases and applicable law.

11.3Litigation.  To Seller's knowledge, and except as otherwise disclosed in the
Due Diligence Items or any other information delivered to Buyer, there is no
litigation, arbitration or other legal or administrative suit, action,
proceeding or investigation of any kind pending or threatened in writing against
Seller relating to ownership or operation of the Real Property or any part
thereof which is not covered by insurance, including any condemnation action
relating to the Real Property or any part thereof.

11.4Foreign Person.  Seller is not a "foreign person" as defined in Section 1445
of the Internal Revenue Code of 1986, as amended, and the Income Tax Regulations
thereunder.

11.5No Bankruptcy.  No petition in bankruptcy (voluntary or otherwise),
attachment, execution proceeding, assignment for the benefit of creditors, or
petition seeking reorganization or insolvency, arrangement or other action or
proceeding under federal or state bankruptcy law is pending against or
contemplated (or, to Seller’s actual knowledge, threatened) by or against
Seller.

11.6Contracts.  Attached hereto as Exhibit “J” is a true, correct and complete
list of all management, service, supply, repair and maintenance agreements,
equipment leases and all other contracts and agreements (excluding the Leases)
with respect to or affecting the Property as of the Effective Date and at
Closing the contract list shall not include those Contracts being terminated
pursuant to the provisions of this Agreement.  True, correct and complete copies
of all Contracts shall be provided to Buyer.  Seller has no actual knowledge of
and has neither given nor received any written notice of default with respect to
any of the Contracts.

11.7Hazardous Substances.  Except as disclosed in the Due Diligence Items or any
other information delivered to Buyer, Seller has not received written notice
from any governmental entity alleging that Seller is in violation of any
Environmental Laws.  

11.8Compliance With Laws.  Seller has not received written notice from any
governmental entity of any violations of any laws affecting or applicable to any
or all of the Property.

11.9Employees.  There are no employees of Seller employed in connection with the
use, management, maintenance or operation of the Property whose employment will
continue after the Closing Date, except as is necessary to fulfill Seller’s
obligations as tenant pursuant to the NetApp Leases.  

11.10Prohibited Person; Patriot Act Compliance.  Neither Seller, nor any person
controlling or controlled by Seller is a country, individual or entity named on
a Government List, and the monies obtained in connection with this Agreement
will not be used for any activities that contravene any applicable Anti-Money
Laundering Laws (as hereinafter defined).  Seller is not a person described by
Section 1 of the Executive Order (No. 13,224) Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism,
66 Fed.  Reg.  49,079 (September 24, 2001) and Seller has not engaged in any
dealings or transactions or is otherwise associated with any such
person.  Neither Seller, nor any person controlling or controlled by Seller
(A) is under investigation by any governmental authority for, or has been
charged with, or convicted of, money laundering, drug trafficking, terrorist
related activities, any crimes which in the United States would be predicate
crimes to money laundering, or any violation of the Currency and Foreign
Transactions Reporting Act of 1970 (otherwise known as the Bank Secrecy Act),
the USA PATRIOT Act or any other United States law or

SMRH:437330730.11

-21-

 

 

 

 

 

--------------------------------------------------------------------------------

 

regulation governing money laundering, drug trafficking, terrorist-related
activities or other money laundering predicate crimes (collectively, "Anti-Money
Laundering Laws"); (B) has been assessed civil or criminal penalties under any
Anti-Money Laundering Laws; or (C) has had any of its funds seized or forfeited
in any action under any Anti-Money Laundering Laws.

11.11No Additional Consents.  No approval or consent is required from any person
(including any partner, shareholder, member, creditor, investor or governmental
body) for Seller to execute, deliver or perform this Agreement or the other
instruments contemplated hereby or for Seller to consummate the transaction
contemplated hereby.  

11.12Subsequent Changes.  If Buyer has actual knowledge (as opposed to
constructive or imputed knowledge), Buyer, as its sole remedy, shall have the
option of either (i) waiving the breach of warranty or change, and proceeding
with the Close of Escrow, or (ii) subject to the provisions in Section 11.12
below, terminating this Agreement in accordance with Section 4.4 and Section
11.12 below.  Any such election shall be made by Buyer not later than five (5)
business days from Buyer obtaining actual knowledge of such fact, provided that
any election by Buyer to terminate shall not be effective unless Seller fails to
cure such changed representation or warranty within thirty (30) days following
the delivery of Buyer's termination notice.  If Seller elects to cure any
changed representation or warranty following a termination of this Agreement by
Buyer, and the end of such 30‑day cure period extends beyond the Outside Closing
Date, then the Outside Closing Date shall be extended by two (2) business days
following the end of such 30‑day cure period.  If Buyer does not so elect to
terminate this Agreement pursuant to Section 4.4 and this Section 11.12, then
Buyer shall be deemed to have elected to waive its right to terminate this
Agreement pursuant to Section 4.4 and this Section 11.12, elected to acquire the
Property on the terms set forth in this Agreement, and waived all remedies at
law or in equity with respect to any representations or warranties resulting
from the facts or circumstances that have actually become known to Buyer.  In no
event shall Seller be liable to Buyer for, or be deemed to be in default
hereunder by reason of, any breach of Seller’s representation or warranty which
results from any change that (A) occurs between the Effective Date and the
Closing Date and (B) (1) is permitted under the terms of this Agreement, (2) is
beyond the reasonable control of Seller or (3) results from any act or omission
of Buyer; provided, however, any breach of such Seller’s representation or
warranty in any material respect (other than those that are permitted under the
terms of this Agreement) shall, if such breach has a Material Adverse Effect and
does not result from any act or omission of Buyer, constitute the
non-fulfillment of the condition set forth in Section 4.3.2 and Buyer may elect
to terminate this Agreement pursuant to Section 4.4 and this Section 11.12.

11.13Seller's Knowledge.  Whenever phrases such as "to Seller's knowledge" or
"Seller has no knowledge" or similar phrases are used in the foregoing
representations and warranties, they will be deemed to refer exclusively to
matters within the current actual (as opposed to constructive) knowledge of the
Seller's Representative, which is the individual with Seller with the most
knowledge of the Property.  No duty of inquiry or investigation on the part of
Seller or Seller's Representative will be required or implied by the making of
any representation or warranty which is so limited to matters within Seller's
actual knowledge, and in no event shall Seller's Representative have any
personal liability therefor.

11.14Survival.  All of the covenants, representations and warranties of Seller
set forth in this Agreement will survive Closing for a period of twelve (12)
months after the Closing Date.  No claim for a breach of any covenant,
representation or warranty of Seller will be actionable or payable if (i) Buyer
does not notify Seller in writing of such breach within said twelve (12) months
and commence a "legal action" thereon within fourteen (14) months after the
Closing Date, or (ii) the breach in question results from or is based on a
condition, state of facts or other matter which was actually known to Buyer
prior to Closing.

SMRH:437330730.11

-22-

 

 

 

 

 

--------------------------------------------------------------------------------

 

12.Buyer's Representations and Warranties.  In addition to any express
agreements of Buyer contained herein, the following constitute representations
and warranties of Buyer:

12.1Formation; Authority.  Buyer is duly formed, validly existing and in good
standing under the laws of the state of its formation.  Buyer has full power and
authority to enter into this Agreement and the instruments referenced herein,
and to consummate the transactions contemplated hereby.  All requisite action
has been taken by Buyer in connection with the entering into of this Agreement
and the instruments referenced herein, and the consummation of the transactions
contemplated hereby.  The individuals executing this Agreement and the
instruments referenced herein on behalf of Buyer have the legal power, right and
actual authority to bind Buyer to the terms and conditions hereof and thereof.

12.2Prohibited Person; Patriot Act Compliance.  Neither Buyer, nor any person
controlling or controlled by Buyer, is a country, individual or entity named on
a Government List, and the monies obtained in connection with this Agreement
will not be used for any activities that contravene any applicable Anti-Money
Laundering Laws (as hereinafter defined).  Buyer is not a person described by
Section 1 of the Executive Order (No. 13,224) Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism,
66 Fed.  Reg.  49,079 (September 24, 2001) and Buyer has not engaged in any
dealings or transactions or is otherwise associated with any such
person.  Neither Buyer, nor any person controlling or controlled by Buyer (A) is
under investigation by any governmental authority for, or has been charged with,
or convicted of, money laundering, drug trafficking, terrorist related
activities, any crimes which in the United States would be predicate crimes to
money laundering, or any violation of any Anti-Money Laundering Laws; (B) has
been assessed civil or criminal penalties under any Anti-Money Laundering Laws;
or (C) has had any of its funds seized or forfeited in any action under any
Anti-Money Laundering Laws.

13.Casualty and Condemnation.

13.1Casualty.  In the event that prior to the Close of Escrow, the Property, or
any portion thereof, is destroyed or materially damaged, Buyer shall accept the
Real Property in its then condition and proceed with the consummation of the
transaction contemplated by this Agreement; provided, however, that in the case
of an Important Building (as defined below) only: (i) there shall be an
abatement or reduction in the Purchase Price in the amount of the deductible for
the applicable insurance coverage, and (ii) Seller shall assign to Buyer any
insurance proceeds payable by reason of such damage or destruction, other than
rental abatement/rent loss insurance attributable to the period of time prior to
the Closing and the value of any of Seller's tenant improvements and personal
property, which shall be retained by or paid to Seller.  Seller shall not
compromise, settle or adjust any claims to such proceeds without Buyer's prior
written consent.  As used herein, the term “Important Building” shall mean any
of the following buildings: 1260 Crossman Avenue and 1240 Crossman Avenue.  

13.2Material Condemnation.  In the event that prior to the Close of Escrow, all
or any material portion of the Real Property is subject to a taking by a public
or governmental authority, Buyer shall have the right, exercisable by giving
written notice to Seller by no later than the earlier of (i) within ten (10)
days after receiving written notice of such taking or (ii) two (2) business days
prior to the Outside Closing Date, either (i) to terminate this Agreement, in
which event the Deposit (less the Independent Consideration) and all interest
accrued thereon shall be immediately returned to Buyer, any other money or
documents in escrow with Escrow Holder shall be returned to the party depositing
the same, and (ii) to accept the Real Property in its then condition, without a
reduction in the Purchase Price, and to receive an assignment of all of Seller's
rights to any condemnation award or proceeds payable by reason of such
taking.  If Buyer elects to proceed under clause (ii) above, Seller shall not
compromise, settle or adjust any claims to such award without Buyer's prior
written consent.

SMRH:437330730.11

-23-

 

 

 

 

 

--------------------------------------------------------------------------------

 

13.3Non‑Material Condemnation.  In the event that prior to the Close of Escrow,
any non-material portion of the Real Property is subject to a taking by any
public or governmental authority, Buyer shall accept the Real Property in its
then condition and proceed with the consummation of the transaction contemplated
by this Agreement, in which event Buyer shall be entitled to an assignment of
all of Seller's rights to any award or proceeds payable in connection with such
taking.  In the event of any such non-material taking, Seller shall not
compromise, settle or adjust any claims to such award without Buyer's prior
written consent.

13.4Materiality Standard.  For purposes of this Section 13, a taking of a
portion of the Real Property shall be deemed to involve a material portion
thereof if the amount of the condemnation award with respect to such taking
shall exceed $1,000,000.00 with respect to any particular building (or the
underlying land upon which the building sits), individually.  

13.5Notice of Casualty and Condemnation.  Seller agrees to give Buyer prompt
written notice of any taking of, proposed taking of, damage to or destruction of
the Real Property.

14.Notices.  All notices or other communications required or permitted hereunder
shall be in writing, and shall be personally delivered (including by means of
professional messenger service or reputable air express service utilizing
receipts), and shall be deemed received upon the date of receipt thereof if
received prior to 5:00 p.m. (Pacific time) of the recipient's business day, and
if not so received, shall be deemed received upon the following business day
(provided that with respect to Buyer's Objection Notice or Buyer's Disapproval
Notice, the notice may be sent by facsimile and shall be deemed received on the
day sent, if received prior to 5:00 p.m.)

 

To Seller:

NetApp, Inc.,
495 East Java Drive
Sunnyvale, California 94089
Attn:  Ms.  Elisabeth Arslaner
Facsimile:________________

 

With copies to:

Sheppard Mullin Richter & Hampton LLP
Four Embarcadero Center, 17th Floor
San Francisco, California 94111
Attn:  Doug Van Gessel
Facsimile: (415) 434-3947

 

To Buyer:

Google Inc.
1600 Amphitheatre Parkway
Mountain View, CA 94043
Attn:  VP, Real Estate and Work Place Services

and
Google Inc.
1600 Amphitheatre Parkway
Mountain View, CA 94043
Attn:  Legal Department/RE Matters

 

with a copy to:
Allen Matkins Leck Gamble Mallory &

Natsis LLP
1900 Main Street, 5th Floor
Irvine, California 92614-7321


SMRH:437330730.11

-24-

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Attn:  Sandra A. Jacobson, Esq.
Facsimile: (949) 553-8354

 

To Escrow Holder:

At Escrow Holder's Address set forth in the Summary of Basic Terms.

Notice of change of address shall be given by written notice in the manner
detailed in this Section 14.

15.Broker Commissions.  Seller represents and warrants to Buyer, and Buyer
represents and warrants to Seller, that no broker or finder has been engaged in
connection with any of the transactions contemplated by this Agreement, except
for CBRE, who shall be paid by Buyer in accordance with Buyer’s separate
agreement with CBRE, Inc.  In the event of any claims for brokers' or finders'
fees or commissions in connection with the negotiation, execution or
consummation of this Agreement, then as a covenant which shall survive the
termination of this Agreement or the Close of Escrow, Buyer shall indemnify,
save harmless and defend Seller from and against such claims if they shall be
based upon any statement or representation or agreement by Buyer, and Seller
shall indemnify, save harmless and defend Buyer if such claims shall be based
upon any statement, representation or agreement made by Seller.

16.Default.

16.1Default by Seller.  In the event that Seller fails to perform any of the
material covenants or agreements contained herein which are to be performed by
Seller, Buyer may, at its option and as its exclusive remedy, either
(i) terminate this Agreement by giving written notice of termination to Seller
whereupon Escrow Holder will return to Buyer the Deposit (less the Independent
Consideration), Seller shall reimburse Buyer for Buyer’s Due Diligence Expenses,
not to exceed One Hundred Thousand Dollars ($100,000.00), and both Buyer and
Seller will be relieved of any further obligations or liabilities hereunder,
except for those obligations which expressly survive any termination of this
Agreement, or (ii) Buyer may seek specific performance of this Agreement;
provided, however, that, (a) Buyer shall only be entitled to the remedy in
subsection (ii) above, if (1) Buyer commences and files such specific
performance action in the appropriate court not later than the earlier of (A)
thirty (30) days following the Outside Closing Date or (B) sixty (60) days after
Buyer becomes aware of the default by Seller, and (2) Buyer is not in default
under this Agreement.  Except as specifically set forth in this Section 16.1,
Buyer does hereby specifically waive any right to pursue any other remedy at law
or equity for such default of Seller, including any right to seek, claim or
obtain damages, punitive damages, consequential damages or any other damages
that would be predicated in whole or in part upon loss of bargains, opportunity
lost or any loss of anticipated benefits incurred by Buyer.  Buyer shall not be
entitled to record a lien or lis pendens against the Property other than in
connection and concurrently with the filing of such specific performance
action.  For the purposes of this Section 16.1, the term “Buyer’s Due Diligence
Expenses” shall mean Buyer’s third party actual out-of-pocket expenses incurred
by Buyer and paid (x) to Buyer’s attorneys in connection with the negotiation of
this Agreement, and (y) to unrelated and unaffiliated third party consultants in
connection with the performance of examinations, inspection and/or
investigations of the Real Property.

16.2Default by Buyer.  IN THE EVENT THE BUYER FAILS TO CLOSE OF ESCROW IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT BY REASON OF ANY DEFAULT OF BUYER,
BUYER AND SELLER AGREE THAT IT WOULD BE IMPRACTICAL AND EXTREMELY DIFFICULT TO
ESTIMATE THE DAMAGES WHICH SELLER MAY SUFFER.  THEREFORE BUYER AND SELLER DO
HEREBY AGREE THAT A REASONABLE ESTIMATE OF THE TOTAL NET DETRIMENT THAT SELLER
WOULD SUFFER IN THE EVENT THAT BUYER DEFAULTS AND FAILS TO COMPLETE THE PURCHASE
OF THE PROPERTY IS AND SHALL BE AN AMOUNT EQUAL TO THE DEPOSIT, TOGETHER WITH
THE ACCRUED

SMRH:437330730.11

-25-

 

 

 

 

 

--------------------------------------------------------------------------------

 

INTEREST THEREON; AND, AS SELLER'S SOLE AND EXCLUSIVE REMEDY (WHETHER AT LAW OR
IN EQUITY) FOR BUYER’S BREACH OF ITS OBLIGATION TO CLOSE ESCROW AND PURCHASE THE
PROPERTY, SAID AMOUNT SHALL BE DISBURSED TO SELLER AS THE FULL, AGREED AND
LIQUIDATED DAMAGES FOR A BREACH OF THIS AGREEMENT BY BUYER WHICH RESULTS IN THE
CLOSE OF ESCROW NOT OCCURRING.  SUCH PAYMENT OF THE DEPOSIT IS NOT INTENDED AS A
PENALTY, BUT AS FULL LIQUIDATED DAMAGES FOR SUCH BREACH.  NOTHING CONTAINED IN
THIS SECTION 16.2 SHALL LIMIT SELLER'S RIGHT TO RECEIVE REIMBURSEMENT FOR COSTS
AND EXPENSES PURSUANT TO SECTION 18.5 BELOW, NOR WAIVE OR AFFECT BUYER'S
INDEMNITY AND CONFIDENTIALITY OBLIGATIONS.  

 

        /s/ JKB                          

        /s/ DR                                      

 

SELLER'S INITIALS

    BUYER'S INITIALS

16.3Indemnities; Defaults after Closing or Termination.  The limitations on the
parties' remedies set forth in Sections 16.1 and 16.2 will not be deemed to
prohibit either party from (i) specifically seeking indemnification from the
other for any matter with respect to which such other party has agreed hereunder
to provide indemnification or from seeking damages from such other party in the
event it fails or refuses to provide such indemnification; (ii) subject to the
terms, conditions and limitations of this Agreement, seeking damages incurred
during the period of time after Closing that a representation or warranty given
as of the Closing Date by the other party hereunder survives Closing, for the
other party's breach of such representation or warranty discovered after such
Closing; or (iii) subject to the terms, conditions and limitations of this
Agreement seeking damages or such equitable relief as may be available for the
other party's failure to perform after any termination of this Agreement any
obligation hereunder which expressly survives such termination; provided,
however, that in no event whatsoever will either party be entitled to recover
from the other any punitive, consequential or speculative damages.

 

 



       /s/ JKB                                  /s/
DR                                      

 

SELLER'S INITIALS

    BUYER'S INITIALS

16.4Limited Liability.  Notwithstanding anything to the contrary herein, Buyer
on its own behalf and on behalf of its agents, members, partners, employees,
representatives, officers, directors, agents, related and affiliated entities,
successors and assigns (collectively, the "Buyer Parties") hereby agrees that in
no event or circumstance shall any of the members, partners, employees,
representatives, officers, directors, agents, property management company,
affiliated or related entities of Seller, Seller Group or Seller's property
management company have any personal liability under this
Agreement.  Notwithstanding anything to the contrary contained in this
Agreement:  (a) the maximum aggregate liability of Seller, and the maximum
aggregate amount which may be awarded to and collected by Buyer (including for
any breach of any representation, warranty and/or covenant of Seller) under this
Agreement or any documents executed pursuant hereto (excluding the NetApp
Leases) or in connection herewith, including the Exhibits attached hereto
(collectively, the "Other Documents") shall, under no circumstances whatsoever,
exceed One Percent (1%) of the Purchase Price (the "CAP Amount") in the
aggregate; and (b) no claim by Buyer alleging a breach by Seller of any
representation, warranty and/or covenant of Seller contained herein or any of
the Other Documents (excluding the NetApp Leases) may be made, and Seller shall
not be liable for any judgment in any action based upon any such claim, unless
and until such claim, either alone or together with any other claims by Buyer
alleging a breach by Seller of any such representation, warranty and/or
covenant, is for an aggregate amount in excess of One Hundred Thousand Dollars
($100,000.00) (the "Floor Amount"), in which event Seller's liability

SMRH:437330730.11

-26-

 

 

 

 

 

--------------------------------------------------------------------------------

 

respecting any final judgment concerning such claim or claims shall only be for
the amount (if any) in excess of the Floor Amount, subject to the CAP Amount set
forth in clause (a) above.  

17.Assignment.  Buyer may not assign, transfer or convey its rights and
obligations under this Agreement or in the Property without the prior written
consent of Seller, which consent may be given or withheld in Seller’s sole
discretion, and no such approved assignment shall relieve Buyer from its
liability under this Agreement until Buyer's assignee has fully performed all of
Buyer's obligations hereunder and Close of Escrow has occurred, at which time
Buyer shall be released from any further obligations or responsibilities under
this Agreement, except for those obligations or responsibilities which
specifically survive the Close of Escrow.  Notwithstanding the foregoing, Seller
consents in advance to an assignment by Buyer to any entity controlling,
controlled by, or under common control with Buyer, so long as:  (i) no such
assignment shall be deemed to relieve Buyer from its liability under this
Agreement as provided above, and (ii) Buyer shall deliver written notice to
Seller of any such assignment at least five (5) business days in advance of the
Closing Date.  Any assignee shall assume all of Buyer's obligations hereunder
and succeed to all of Buyer's rights and remedies hereunder and any assignment
and assumption must be in writing and delivered to Seller at least five (5)
business days prior to the Closing Date.

18.Miscellaneous.

18.1Governing Law.  The parties hereto expressly agree that this Agreement shall
be governed by, interpreted under, and construed and enforced in accordance with
the laws of the State of California.

18.2Partial Invalidity.  If any term or provision or portion thereof of this
Agreement or the application thereof to any person or circumstance shall, to any
extent, be invalid or unenforceable, the remainder of this Agreement, or the
application of such term or provision or portion thereof to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each such term and provision of this
Agreement shall be valid and be enforced to the fullest extent permitted by law.

18.3Waivers.  No waiver of any breach of any covenant or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision herein contained.  No extension
of time for performance of any obligation or act shall be deemed an extension of
the time for performance of any other obligation or act.

18.4Successors and Assigns.  Subject to the provisions of Section 17, this
Agreement shall be binding upon and shall inure to the benefit of the successors
and assigns of the parties hereto.

18.5Professional Fees.  In the event of the bringing of any action or suit by a
party hereto against another party hereunder by reason of any breach of any of
the covenants, agreements or provisions on the part of the other party arising
out of this Agreement, then in that event the prevailing party shall be entitled
to have and recover of and from the other party all costs and expenses of the
action or suit and any appeals therefrom, and enforcement of any judgment in
connection therewith, including actual attorneys' fees, accounting and
engineering fees, and any other professional fees resulting therefrom.

18.6Entire Agreement.  This Agreement (including all Exhibits attached hereto),
together with the NDA dated January 5, 2016 is the final expression of, and
contains the entire agreement between, the parties with respect to the subject
matter hereof and supersedes all prior understandings with respect
thereto.  This Agreement may not be modified, changed, supplemented or
terminated, nor may

SMRH:437330730.11

-27-

 

 

 

 

 

--------------------------------------------------------------------------------

 

any obligations hereunder be waived, except by written instrument signed by the
party to be charged or by its agent duly authorized in writing or as otherwise
expressly permitted herein.  This Agreement may be executed in one or more
counterparts, each of which shall be an original, and all of which together
shall constitute a single instrument.  A party may deliver executed signature
pages to this Agreement by facsimile or electronic (portable data format)
transmission to the other party, which facsimile or electronic copies shall be
deemed to be original executed signature pages binding on the party that so
delivered the executed signature pages by facsimile or electronic
transmission.  The parties do not intend to confer any benefit hereunder on any
person, firm or corporation other than the parties hereto.

18.7Time of Essence/Business Days.  Seller and Buyer hereby acknowledge and
agree that time is strictly of the essence with respect to each and every term,
condition, obligation and provision hereof and that failure to timely perform
any of the terms, conditions, obligations or provisions hereof by either party
shall constitute a material breach of and a non-curable (but waivable) default
under this Agreement by the party so failing to perform.  Unless the context
otherwise requires, all periods terminating on a given day, period of days, or
date shall terminate at 5:00 p.m.  (Pacific time) on such date or dates, and
references to "days" shall refer to calendar days except if such references are
to "business days" which shall refer to days which are not Saturday, Sunday or a
legal holiday.  Notwithstanding the foregoing, if any period terminates on a
Saturday, Sunday or a legal holiday, under the laws of the State of California,
the termination of such period shall be on the next succeeding business day.

18.8Construction.  Headings at the beginning of each paragraph and subparagraph
are solely for the convenience of the parties and are not a part of this
Agreement.  Whenever required by the context of this Agreement, the singular
shall include the plural and the masculine shall include the feminine and vice
versa.  The terms “include”, “includes”, “including” and words of similar import
shall be deemed in all cases to be followed by “without limitation”.  This
Agreement shall not be construed as if it had been prepared by one of the
parties, but rather as if both parties had prepared the same.  Unless otherwise
indicated, all references to sections are to this Agreement.  All exhibits
referred to in this Agreement are attached and incorporated by this
reference.  In the event the date on which Buyer or Seller is required to take
any action under the terms of this Agreement is not a business day, the action
shall be taken on the next succeeding business day.

18.9Material Adverse Effect.  For purposes of this Agreement, the term "Material
Adverse Effect" shall mean an effect, event, development or change that,
individually or in the aggregate with all other effects, events, developments or
changes, is materially adverse to the business, results of operations or
financial condition of the Property, taken as a whole, regardless of whether the
use of such term is only in respect of a single matter, such as in Section 4.3.2
and taking into consideration the fact that it is Buyer’s intent to demolish all
of the Improvements other than the Important Buildings on the Land and build new
structures thereon for Buyer’s own use and not for the lease thereof to others;
provided, that none of the following shall be included in determining whether a
Material Adverse Effect has occurred:  (a) changes in conditions in the U.S. or
global economy or capital or financial markets generally, including changes in
interest or exchange rates, (b) changes in general legal, tax, regulatory,
political or business conditions that, in each case, generally affect the
geographic region in which the Property is located or the commercial real estate
industry (unless, and only to the extent, such effect, event, development or
change affects the Property in a disproportionate manner as compared to other
properties in such geographic region affected by such effect, event, development
or change), (c) changes in GAAP, (d) the negotiation, execution, announcement or
performance of this Agreement or the transactions contemplated hereby or the
consummation of the transactions contemplated by this Agreement, including the
impact thereof on relationships, contractual or otherwise, with tenants,
suppliers, lenders, investors, venture partners or employees, (e) acts of war,
armed hostilities, sabotage or terrorism, or any escalation or worsening of any
such acts of war, armed hostilities, sabotage or terrorism

SMRH:437330730.11

-28-

 

 

 

 

 

--------------------------------------------------------------------------------

 

threatened or underway as of the date of this Agreement (unless, and only to the
extent, such effect, event, development or change affects the Property in a
disproportionate manner as compared to other properties in the geographic
regions affected by such effect, event, development or change), (f) earthquakes,
hurricanes or other natural disasters (unless, and only to the extent, such
effect, event, development or change affects the Property in a disproportionate
manner as compared to other properties in such geographic region affected by
such effect, event, development or change), or (g) any action taken by Seller at
the request, or with the prior written consent, of Buyer.

19.Intentionally Deleted.

20.Exchange.  Upon the request of a party hereto (the "Requesting Party"), the
other party (the "Cooperating Party") shall cooperate with the Requesting Party
in Closing the sale of the Property in accordance with this Agreement so as to
qualify such transaction as an exchange of like-kind property; provided,
however, the Cooperating Party shall not be required to take title to any
exchange property and the Cooperating Party will not be required to agree to or
assume any covenant, obligation or liability in connection therewith, the
Closing hereunder shall not be delayed as a result of, or conditioned upon, such
exchange, the Requesting Party shall pay all costs associated with such
exchange, and the Requesting Party shall remain primarily liable under this
Agreement and indemnify the Cooperating Party from any liability in connection
with such exchange.

21.Confidentiality.  Buyer agrees that, (a) except as otherwise provided or
required by valid law, (b) except to the extent Buyer considers such documents
or information reasonably necessary to prosecute and/or defend any claim made
with respect to the Property or this Agreement, and (c) except to the extent
reasonably necessary to deliver such documents or information to Buyer's
employees, paralegals, attorneys and/or consultants in connection with Buyer's
evaluation of this transaction, (i) Buyer, Buyer Parties and Buyer's agents and
consultants (collectively, the "Buyer's Representatives"), shall keep the
contents of any materials, reports, documents, data, test results, and other
information related to the transaction contemplated hereby, including the Due
Diligence Items and all information regarding Buyer's acquisition or ownership
of the Property confidential, (ii) Buyer and Buyer's Representatives shall keep
and maintain the contents of this Agreement, including the amount of
consideration being paid by Buyer for the Property confidential, and (iii) Buyer
and Buyer's Representatives shall refrain from generating or participating in
any publicity or press release regarding this transaction without the prior
written consent of Seller.  Buyer acknowledges that significant portions of the
Due Diligence Items are proprietary in nature and that Seller would suffer
significant and irreparable harm in the event of the misuse or disclosure of the
Due Diligence Items.  Without affecting any other rights or remedies that either
party may have, Buyer acknowledges and agrees that Seller shall be entitled to
seek the remedies of injunction, specific performance and other equitable relief
for any breach, threatened breach or anticipatory breach of the provisions of
this Section 21 by Buyer or any of Buyer's Representatives.  The provisions of
this Section 21 shall survive any termination of this Agreement but shall not
survive the Closing except for Buyer's covenants in clauses (ii) and (iii)
hereof which covenants shall survive the Closing.

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]




SMRH:437330730.11

-29-

 

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

 

“SELLER”NETAPP, INC.,

a Delaware corporation

 

By:_/s/ Jeffrey K. Bergmann__________

Name: Jeffrey K. Bergmann                                

Title:_Interim CFO

 

 

 

“BUYER”

GOOGLE INC.,
a Delaware corporation

By: /s/ David Radcliffe
Name: David Radcliffe
Title: VP, Real Estate




SMRH:437330730.11

-30-

 

 

 

 

 

--------------------------------------------------------------------------------

 

JOINDER BY ESCROW HOLDER

Escrow Holder (as defined in Section 7 of Article I above) hereby (a)
acknowledges that it has received this Agreement executed by the Seller and
Buyer and accepts the obligations of and instructions for the Escrow Holder set
forth herein, and (b) agrees to disburse and/or handle the Deposit, the Purchase
Price and all closing documents in accordance with this Agreement.


Dated:  _________, 2016“ESCROW HOLDER”

FIRST AMERICAN TITLE INSURANCE
COMPANY

By:  
Name:  
Title:  

 

SMRH:437330730.11

-31-

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT "A"

LEGAL DESCRIPTION


All that certain Real Property in the City of Sunnyvale, County of Santa Clara,
State of California, described as follows:

 

PARCEL ONE:

ALL OF PARCEL 1 AS SHOWN UPON THAT CERTAIN MAP ENTITLED, "PARCEL MAP BEING A
RESUBDIVISION OF PARCEL 6 AS SHOWN ON MAP RECORDED IN BOOK 214 OF MAPS, AT PAGE
23, SANTA CLARA COUNTY RECORDS", WHICH MAP WAS FILED FOR RECORD IN THE OFFICE OF
THE RECORDER OF THE COUNTY OF SANTA CLARA, STATE OF CALIFORNIA ON MARCH 1, 1978
IN BOOK 413, AT PAGE 53.

PARCEL TWO:

ALL OF PARCEL A, AS SHOWN UPON THAT CERTAIN MAP ENTITLED, "PARCEL MAP BEING A
RESUBDIVISION OF PARCELS 2 AND 3, AS SHOWN ON THAT CERTAIN MAP RECORDED MARCH 1,
1978 IN BOOK 413 OF MAPS, AT PAGE 53, SANTA CLARA COUNTY RECORDS", WHICH MAP WAS
FILED FOR RECORD IN THE OFFICE OF THE RECORDER OF THE COUNTY OF SANTA CLARA,
STATE OF CALIFORNIA ON AUGUST 21, 1979 IN BOOK 448 OF MAPS, AT PAGES 18 AND 19.

PARCEL THREE:

ALL OF PARCEL 1 AS SHOWN UPON THAT CERTAIN MAP ENTITLED, "PARCEL MAP BEING A
RESUBDIVISION OF PARCEL A AS SHOWN ON MAP RECORDED IN BOOK 431 OF MAPS, AT PAGE
32, SANTA CLARA COUNTY RECORDS", WHICH MAP WAS FILED FOR RECORD IN THE OFFICE OF
THE RECORDER OF THE COUNTY OF SANTA CLARA, STATE OF CALIFORNIA, ON MARCH 08,
1979 IN BOOK 437 OF MAPS, AT PAGE 9.

PARCEL FOUR:

ALL OF PARCEL 2, AS SHOWN UPON THAT CERTAIN MAP ENTITLED, "PARCEL MAP BEING A
RESUBDIVISION OF PARCEL A, AS SHOWN ON MAP RECORDED IN BOOK 431 OF MAPS AT PAGE
32, SANTA CLARA COUNTY RECORDS," WHICH MAP WAS FILED FOR RECORD IN THE OFFICE OF
THE RECORDER OF THE COUNTY OF SANTA CLARA, STATE OF CALIFORNIA, ON MARCH 08,
1979 IN BOOK 437 OF MAPS, AT PAGE 9.

PARCEL FIVE:

ALL OF PARCEL 1, AS SHOWN UPON THAT CERTAIN MAP ENTITLED, "PARCEL MAP LYING
WITHIN THE CITY OF SUNNYVALE, BEING A RESUBDIVISION OF PARCEL 5, AS SHOWN ON MAP
RECORDED IN BOOK 413 OF MAPS, AT PAGE 53, SANTA CLARA COUNTY RECORDS, CITY OF
SUNNYVALE, SANTA CLARA COUNTY, CALIFORNIA," WHICH MAP WAS FILED FOR RECORDED IN
THE OFFICE OF THE RECORDER OF THE COUNTY OF SANTA CLARA, STATE OF CALIFORNIA ON
JULY 18, 1978 IN BOOK 423 OF MAPS, AT PAGE 13.

SMRH:437330730.11

-1-

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXCEPTING THEREFROM THE FOLLOWING DESCRIBED PROPERTY GRANTED TO THE SANTA CLARA
COUNTY TRANSIT DISTRICT MARCH 28, 1997 UNDER SERIES NO. 13654560:

ALL OF THAT CERTAIN REAL PROPERTY SITUATED IN THE CITY OF SUNNYVALE, COUNTY OF

SANTA CLARA, STATE OF CALIFORNIA, AND BEING A PORTION OF PARCEL 1, AS SAID
PARCEL 1 IS SHOWN ON THAT CERTAIN PARCEL MAP FILED IN BOOK 423 OF MAPS, PAGES
13, RECORDS OF SANTA CLARA COUNTY, CALIFORNIA, AND MORE PARTICULARLY DESCRIBED
AS FOLLOWS:

BEGINNING AT THE POINT OF INTERSECTION OF THE CENTERLINES OF FAIR OAKS AVENUE
AND CROSSMAN ROAD, AS SAID AVENUE AND ROAD ARE SHOWN ON SAID PARCEL MAP; THENCE
NORTHERLY ALONG SAID CENTERLINE OF CROSSMAN ROAD NORTH 18° 37' 09" EAST

82.70 FEET; THENCE EASTERLY AT RIGHT ANGLE FROM SAID CENTERLINE OF CROSSMAN ROAD
71° 22' 51" EAST 54.89 FEET TO A POINT ON A CURVE ON THE EASTERLY LINE OF SAID
CROSSMAN ROAD; THENCE FROM A TANGENT BEARING OF SOUTH 9° 32' 30" WEST ALONG SAID
EASTERLY LINE OF CROSSMAN ROAD AND ALONG SAID CURVE CONCAVE EASTERLY WITH A
RADIUS OF 108.99 FEET THROUGH A CENTRAL ANGLE OF 11° 34' 01" AND AN ARC LENGTH
OF 22.00 FEET TO THE TRUE POINT OF BEGINNING OF THIS DESCRIPTION; THENCE
CONTINUING SOUTHERLY AND SOUTHEASTERLY ALONG SAID EASTERLY LINE OF CROSSMAN ROAD
THE FOLLOWING FOUR (4) DESCRIBED COURSES:  (1) CONTINUING ALONG SAID CURVE (FROM
A TANGENT BEARING OF SOUTH 2° 01' 41" EAST) CONCAVE EASTERLY WITH A RADIUS OF
108.99 FEET THROUGH A CENTRAL ANGLE OF 23° 25' 59" AN ARC LENGTH OF 44.58 FEET:

(2) SOUTH 25° 27' 40" EAST 79.86 FEET TO A CURVE; (3) SOUTHEASTERLY ALONG SAID
CURVE CONCAVE NORTHEASTERLY WITH A RADIUS OF 108.99 FEET, THROUGH A CENTRAL
ANGLE OF 9° 00' 00" AND AN ARC LENGTH OF 17.12 FEET:  (4) SOUTH 34° 27' 40" EAST
23.31 FEET TO THE NORTHEASTERLY LINE OF SAID FAIR OAKS AVENUE; THENCE
SOUTHEASTERLY ALONG SAID NORTHEASTERLY LINE OF FAIR OAKS AVENUE SOUTH 50° 50'
59" EAST 139.04 FEET; THENCE LEAVING SAID NORTHEASTERLY LINE OF FAIR OAKS AVENUE
NORTH 34° 36' 17" WEST 57.40 FEET; THENCE NORTH 50° 50' 13" WEST 32.20 FEET;
THENCE NORTH 34° 36' 17" WEST 205.73 FEET TO THE TRUE POINT OF BEGINNING.

APN:  110-36-007 (Affects Parcel Three), 110-36-008 (Affects Parcel Four),
110-36-014 (Affects Parcel One), 110-36-015 (Affects Parcel Two) and 110-36-020
(Affects Parcel Five)

 

 

 

SMRH:437330730.11

-2-

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT "B"

RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:




 

 

(Above Space For Recorder's Use Only)

GRANT DEED

 

 

THE UNDERSIGNED GRANTOR(s) DECLARE(s):

DOCUMENTARY TRANSFER TAX is $ __________________.  CITY TAX $
__________________.

Computed on full value of property conveyed, or

  Computed on full value less value of liens or encumbrances remaining at time
of sale,

  Unincorporated area:    City of _______________________________.

FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, NETAPP,
INC., a Delaware corporation, hereby GRANTS to GOOGLE INC., a Delaware
corporation, that certain real property which is more particularly described on
Exhibit "A" which is attached hereto.

Subject to:

1.  Non-delinquent taxes and assessments;

2.  All other covenants, conditions, and restrictions, reservations, rights,
rights of way, easements and title matters of record or visible from an
inspection of the property or which an accurate survey of the property would
disclose.

Dated:  __________, 2016


NETAPP, INC.,
a Delaware corporation

By:
Name:
Title:

 

 




SMRH:437330730.11

-1-

 

 

 

 

 

--------------------------------------------------------------------------------

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

State of California

)

 

County of

)

 

 

On ____________________, before me, ____________________________, a Notary
Public, personally appeared _______________________________, who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature

 

 

 

 

 

SMRH:437330730.11

-2-

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT "C-1"

TRANSFEROR'S CERTIFICATION OF NON-FOREIGN STATUS

 

To inform GOOGLE, INC., a Delaware corporation ("Transferee"), that withholding
of tax under Section 1445 of the Internal Revenue Code of 1986, as amended
("Code") will not be required upon the transfer of certain real property to the
Transferee by NETAPP, INC., a Delaware corporation ("Transferor"), Transferor
hereby certifies the following on behalf of the Transferor:

1.The Transferor is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those terms are defined in the Code and the Income
Tax Regulations promulgated thereunder);

2.The Transferor's U.S. employer identification number is 95-4599813;

3.The Transferor's office address is NetApp, Inc., 495 East Java Drive,
Sunnyvale, California 94089;

4.Transferor is not a disregarded entity as defined in § 1.1445-2(b)(2)(iii).

The Transferor understands that this Certification may be disclosed to the
Internal Revenue Service by the Transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.

Under penalty of perjury Transferor declares that Transferor has examined this
Certification and to the best of Transferor's knowledge and belief it is true,
correct and complete, and Transferor further declares that Transferor has
authority to sign this document.

Date:  ________________, 2016

"TRANSFEROR"

NETAPP, INC.,
a Delaware corporation

By:
Name:
Title:

 

 

SMRH:437330730.11

-1-

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT "C-2"



SMRH:437330730.11

-1-

 

 

 

 

 

--------------------------------------------------------------------------------

 

[g4gisyslmnkn000001.jpg]

 

SMRH:437330730.11

-2-

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT "D"

ASSIGNMENT OF LEASES

THIS ASSIGNMENT OF LEASES (this "Assignment") is made this ____ day of
_______________, 2016 ("Assignment Date") by and between NETAPP, INC., a
Delaware corporation ("Assignor"), and GOOGLE INC., a Delaware corporation
("Assignee").

W I T N E S S E T H:

A.Assignor and Assignee entered into that certain Agreement of Purchase and Sale
and Joint Escrow Instructions, dated as of _________________, 2016 (the
"Agreement"), respecting the sale of the Property.  Capitalized terms used
herein and not separately defined have the meanings ascribed to them in the
Agreement.

B.Pursuant to the Agreement, Assignor is obligated to assign to Assignee all of
Assignor's right, title and interest in and to the Leases, and Assignee is
obligated to assume all of Assignor’s obligations under the Leases arising from
and after the Assignment Date.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1.Assignment and Assumption.  Effective as of the Assignment Date, Assignor
hereby assigns, sells, transfers, sets over and delivers unto Assignee all of
Assignor's estate, right, title and interest in and to the Leases (and all
security deposits held thereunder) as listed on Schedule 1 and Assignee hereby
accepts such assignment.  Assignee hereby assumes all of Assignor’s obligations
under the Leases and the performance of all of the terms, covenants and
conditions imposed upon Assignor as landlord under the Leases, to the extent
accruing or arising on or after the Assignment Date.  

2.No Warranties.  Assignee does hereby covenant with Assignor, and represents
and warrants to Assignor, that Assignor is transferring the Lease to Assignee
without any representation or warranty of any kind or nature (except as
expressly set forth in the Agreement).

3.Dispute Costs.  In the event of any dispute between Assignor and Assignee
arising out of the obligations of the parties under this Assignment or
concerning the meaning or interpretation of any provision contained herein, the
losing party shall pay the prevailing party's costs and expenses of such
dispute, including, without limitation, reasonable attorneys' fees and
costs.  Any such attorneys' fees and other expenses incurred by either party in
enforcing a judgment in its favor under this Assignment shall be recoverable
separately from and in addition to any other amount included in such judgment,
and such attorneys' fees obligation is intended to be severable from the other
provisions of this Assignment and to survive and not be merged into any such
judgment.

4.Counterparts.  This Assignment may be executed in counterparts, each of which
shall be deemed an original, but all of which, together, shall constitute one
and the same instrument.

5.Survival.  This Assignment and the provisions hereof shall inure to the
benefit of and be binding upon the parties to this Assignment and their
respective successors, heirs and permitted assigns.

6.No Third Party Beneficiaries.  Except as otherwise expressly set forth herein,
Assignor and Assignee do not intend, and this Assignment shall not be construed,
to create a third-party beneficiary

SMRH:437330730.11

-1-

 

 

 

 

 

--------------------------------------------------------------------------------

 

status or interest in, nor give any third-party beneficiary rights or remedies
to, any other person or entity not a party to this Assignment.

7.Governing Law.  This Assignment shall be governed by, interpreted under, and
construed and enforceable in accordance with, the laws of the State of
California.

IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Assignment as of the Assignment Date.

"Assignor"

NETAPP, INC.,
a Delaware corporation

By:
Name:
Title:

 

"Assignee"

GOOGLE INC.,
a Delaware corporation

By:
Name:
Title:




SMRH:437330730.11

-2-

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT “E”

TENANT ESTOPPEL CERTIFICATE

 

TO:

Seller:NetApp, Inc.

495 East Java Drive
Sunnyvale, California 94089

 

Buyer:

Google Inc.
1600 Amphitheatre Parkway
Mountain View, CA 94043

RE:

Lease dated _____________, ____ (the "Lease")
for ____________________ (the "Property")

Ladies and Gentlemen:

The undersigned is Tenant under the Lease.  Tenant certifies to NETAPP,
INC.  ("Seller"), GOOGLE, INC., and their successors, transferees and assigns
(collectively, "Buyer"), and acknowledges and agrees that:

 

1.

The following information concerning the Lease is true and correct:

Landlord: ("Landlord")

Tenant: ("Tenant")

Premises: ("Premises")
containing __________ rentable square feet

Amendments, Modifications, Assignments Assumptions or Subleases after lease
execution:


Commencement Date:

Expiration Date of Term:

Monthly payments under the Lease

Monthly Basic Rental:

Direct Costs (Operating Costs and Taxes):

Base Year:

Renewal Option:

Amount of Security Deposit:

SMRH:437330730.11

-3-

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

2.

The Lease contains the entire agreement between Landlord and Tenant with respect
to the subject matter thereof, has not been modified or amended except as
indicated above, no options to purchase or rights of first refusal to purchase
are contained therein, and there are no other agreements between them, oral or
written, regarding the Premises or the Property.

 

3.

The Lease (modified as indicated above) is presently in full force and effect in
accordance with its terms and Tenant has accepted the Premises.

 

4.

All rent and additional rent payable under the Lease as of the date of this
letter has been paid in full except as follows:.  No rent or additional rent to
become payable under the Lease has been paid more than 30 days in advance except
as follows:.

 

5.

To the best of Tenant’s knowledge, no party to the Lease is in default
thereunder, and no event has occurred which, with the giving of notice or the
passage of time, or both, would constitute a default thereunder.

 

6.

Tenant has no counterclaims, defenses or offsets to its obligations under the
Lease or to the enforcement of any of the landlord’s rights thereunder.

 

7.

There are no unfinished tenant improvements required to be completed by Landlord
as of the date hereof or any outstanding and unpaid tenant improvement
allowances owing to Tenant as of the date hereof, except:

 

8.

There are no rent concessions, rebates, free rents or similar inducements except
as set forth in the Lease.

 

9.

The Lease is subject and subordinate to any and all existing and future
mortgages and any ground lease of the Premises.

 

10.

Tenant acknowledges that if Lender succeeds to the interest of Landlord under
the Lease, Lender shall not be liable for any act or omission of any prior
landlord (including Landlord), liable for the return of any advance rental
deposit or any security deposit (unless such sums have actually been received by
Lender as security for Tenant’s performance under the Lease), subject to any
offset or defense which Tenant may have against any such prior landlord or bound
by any rent or additional rent Tenant may have paid for more than the current
month, or bound by any assignment, surrender, termination, cancellation, waiver,
release, amendment or modification of the Lease not expressly permitted by the
Lease made without its express written consent.  

 

11.

There has not been filed by or against Tenant a petition in bankruptcy,
voluntary or otherwise, any assignment for the benefit of creditors, any
petition seeking reorganization or arrangement under the bankruptcy laws of the
United States, or any state thereof, or any other action brought under said
bankruptcy laws with respect to Tenant that has not been removed.

 

12.

Any guaranty agreement provided in connection with the Lease remains in full
force and effect, no amounts are due from guarantor or have been paid by
guarantor under such guaranty and there are no existing credits, defenses,
offsets or counterclaims which

SMRH:437330730.11

-4-

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

guarantor has against Landlord or Tenant which would adversely affect the
enforcement of the guaranty by Landlord.

Tenant acknowledges that Buyer and Seller have requested this letter in
connection with a proposed sale of the Premises, and that Buyer and Seller may
rely on the information set forth in this letter.

 

 

By:
Name:
Title:
Dated:

 

The undersigned hereby acknowledges and agrees to the foregoing Estoppel
Certificate.

 

“Guarantor”

_____________________

 

By:  _____________________
Name:  ___________________
Title:  ____________________

SMRH:437330730.11

-5-

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT "F"

ASSIGNMENT OF CONTRACTS AND ASSUMPTION AGREEMENT

This Assignment of Contracts and Assumption Agreement (the "Assignment") is made
and entered into as of this ____ day of ________, 2016 ("Assignment Date"), by
and between NETAPP, INC., a Delaware corporation ("Assignor"), and GOOGLE INC.,
a Delaware corporation ("Assignee"), with reference to the following facts.

R E C I T A L S :

A.Assignor and Assignee are parties to that certain Agreement of Purchase and
Sale and Joint Escrow Instructions, made and entered into as of __________, 2016
(the "Agreement"), pursuant to which Assignor agreed to sell to Assignee, and
Assignee agreed to purchase from Assignor the Property.  Capitalized terms used
herein and not separately defined have the meanings ascribed to them in the
Agreement.

B.Assignee has acquired fee title to the Real Property from Assignor on the
Assignment Date.  Assignor now desires to assign and transfer to Assignee all of
Assignor's rights and interests in, to and under the Property Contracts.

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto agree as follows:

1.Assignment and Assumption.  Effective as of the Assignment Date, Assignor
hereby grants, transfers, conveys, assigns and delegates to Assignee all of its
rights, interests, duties and obligations of Assignor in, to and under the
Property Contracts listed on Schedule 1.  Assignee hereby accepts such
assignment and delegation by Assignor and agrees to fully perform and assume all
the obligations of Assignor under the Property Contracts first arising from and
after the Assignment Date.  

2.No Warranties.  Assignee does hereby acknowledge and agree, and represents and
warrants to Assignor, that Assignor is transferring each of the Property
Contracts to Assignee (to the extent the terms of any of the Property Contracts
do not limit or restrict such right) without any warranty of any kind or nature
except as set forth in the Purchase Agreement.  This Assignment shall not be
construed as a representation or warranty by Assignor as to the transferability
or enforceability of the Property Contracts, and Assignor shall have no
liability to Assignee in the event that any or all of the Property Contracts
(a) are not transferable to Assignee or (b) are canceled or terminated by reason
of this Assignment or any acts of Assignee.

3.Dispute Costs.  In the event of any dispute between Assignor and Assignee
arising out of the obligations of the parties under this Assignment or
concerning the meaning or interpretation of any provision contained herein, the
losing party shall pay the prevailing party's costs and expenses of such
dispute, including, without limitation, reasonable attorneys' fees and
costs.  Any such attorneys' fees and other expenses incurred by either party in
enforcing a judgment in its favor under this Assignment shall be recoverable
separately from and in addition to any other amount included in such judgment,
and such attorneys' fees obligation is intended to be severable from the other
provisions of this Assignment and to survive and not be merged into any such
judgment.

4.Counterparts.  This Assignment may be executed in counterparts, each of which
shall be deemed an original, and all of which shall taken together be deemed one
document.  

SMRH:437330730.11

-1-

 

 

 

 

 

--------------------------------------------------------------------------------

 

5.Survival.  This Assignment and the provisions hereof shall inure to the
benefit of and be binding upon the parties to this Assignment and their
respective successors, heirs and permitted assigns.

6.No Third Party Beneficiaries.  Except as otherwise expressly set forth herein,
Assignor and Assignee do not intend, and this Assignment shall not be construed,
to create a third-party beneficiary status or interest in, nor give any
third-party beneficiary rights or remedies to, any other person or entity not a
party to this Assignment.

7.Governing Law.  This Assignment shall be governed by, interpreted under, and
construed and enforceable in accordance with, the laws of the State of
California.  

IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
Assignment Date.

ASSIGNOR:

NETAPP, INC.,
a Delaware corporation

By:
Name:
Title:

ASSIGNEE:

GOOGLE INC.,
a Delaware corporation

By:
Name:
Title:

 

 

SMRH:437330730.11

-2-

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT "G"

BILL OF SALE

Reference is made to that certain Agreement of Purchase and Sale and Joint
Escrow Instructions dated as of ______________, 2016, by and between NETAPP,
INC., a Delaware corporation (“Seller”), and GOOGLE INC., a Delaware corporation
(“Buyer”) (the "Agreement").  Capitalized terms used herein shall have the
meanings ascribed to them in the Agreement.  

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Seller does hereby GRANT, SELL, CONVEY, TRANSFER AND
DELIVER to Buyer without any warranty of any kind, any and all of Seller's
rights, title and interests in and to the Personal Property (as defined in the
Agreement); provided, however, such transfer, assignment and sale shall not
include any right to use the name "NetApp," and/or any other similar name
relating to any of such names.

From and after the date of this Bill of Sale, it is intended by the parties that
Buyer and its successors and assigns shall have the right to use, have, hold and
own the Personal Property forever.  This Bill of Sale may be executed in
counterparts, each of which shall be deemed an original, and all of which shall
taken together be deemed one document.  Seller and Buyer agree that the delivery
of an executed copy of this Bill of Sale by facsimile shall be legal and binding
and shall have the same full force and effect as if an original executed copy of
this Bill of Sale had been delivered.

Buyer hereby acknowledges, covenants, represents and warrants that Seller has
made absolutely no warranties or representations of any kind or nature regarding
title to the Personal Property or the condition of the Personal Property except
as expressly set forth in the Purchase Agreement.

Buyer on behalf of itself and its officers, directors, employees, partners,
agents, representatives, successors and assigns hereby agrees that in no event
or circumstance shall Seller or its partners, members, trustees, employees,
representatives, officers, related or affiliated entities, successors or assigns
have any personal liability under this Bill of Sale, or to any of Buyer's
creditors, or to any other party in connection with the Personal Property or the
Property.

This Bill of Sale may be executed in counterparts, each of which shall be deemed
an original, and all of which shall taken together be deemed one document.

This Bill of Sale shall be governed by, interpreted under, and construed and
enforceable in accordance with, the laws of the State of California.  

 




SMRH:437330730.11

-1-

 

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Bill of Sale has been executed as of this ___ day of
__________, 2016.  

SELLER:

NETAPP, INC.,
a Delaware corporation

By:
Name:
Title:

 

BUYER:

GOOGLE INC.,
a Delaware corporation

By:
Name:
Title:

 

 

 

SMRH:437330730.11

-2-

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT "H"

GENERAL ASSIGNMENT

This General Assignment (this “Assignment”) is made as of the ____ day of
______________, 2016 ("Assignment Date"), by NETAPP, INC., a Delaware
corporation (the "Assignor"), and GOOGLE INC., a Delaware corporation (the
“Assignee").

Pursuant to that certain Agreement of Purchase and Sale and Joint Escrow
Instructions dated as of ______________, 2016 (the "Agreement"), Assignee has
this day acquired from Assignor the Property.  Capitalized terms used herein
shall have the meanings ascribed to them in the Agreement.

In consideration of the acquisition of the Property by Assignee and other good
and valuable consideration, the mutual receipt and legal sufficiency of which
are hereby acknowledged, the parties agree as follows:

1.Assignment.  Assignor hereby assigns, transfers and sets over unto Assignee,
without representation or warranty of any kind, and Assignee hereby accepts from
Assignor, any and all of Assignor's right, title and interest in and to (i) all
freely transferable warranties and guaranties (collectively, the "Warranties and
Guaranties"), if any, with respect to the Property and (ii) all freely
transferable consents, authorizations, variances or waivers, licenses, permits
and approvals (collectively, the "Approvals") from any governmental or
quasi-governmental agency, department, board, commission, bureau or other entity
or instrumentality of any nature relating solely to the Property.

2.No Warranties.  Assignee does hereby acknowledge and agree, and represents and
warrants to Assignor, that Assignor is transferring each of the Warranties and
Guaranties and the Approvals to Assignee (to the extent the terms thereof do not
limit or restrict such right) without any warranty of any kind or nature except
as expressly set forth in the Purchase Agreement.  This Assignment shall not be
construed as a representation or warranty by Assignor as to the transferability
or enforceability of the Warranties and Guaranties or the Approvals, and
Assignor shall have no liability to Assignee in the event that any or all of the
Warranties and Guaranties and the Approvals (a) are not transferable to Assignee
or (b) are canceled or terminated by reason of this Assignment or any acts of
Assignee.

3.Dispute Costs.  In the event of any dispute between Assignor and Assignee
arising out of the obligations of the parties under this Assignment or
concerning the meaning or interpretation of any provision contained herein, the
losing party shall pay the prevailing party's costs and expenses of such
dispute, including, without limitation, reasonable attorneys' fees and
costs.  Any such attorneys' fees and other expenses incurred by either party in
enforcing a judgment in its favor under this Assignment shall be recoverable
separately from and in addition to any other amount included in such judgment,
and such attorneys' fees obligation is intended to be severable from the other
provisions of this Assignment and to survive and not be merged into any such
judgment.

4.Counterparts.  This Assignment may be executed in counterparts, each of which
shall be deemed an original, and all of which shall taken together be deemed one
document.  

5.Survival.  This Assignment and the provisions hereof shall inure to the
benefit of and be binding upon the parties to this Assignment and their
respective successors, heirs and permitted assigns.

6.No Third Party Beneficiaries.  Except as otherwise expressly set forth herein,
Assignor and Assignee do not intend, and this Assignment shall not be construed,
to create a third-party beneficiary

SMRH:437330730.11

-1-

 

 

 

 

 

--------------------------------------------------------------------------------

 

status or interest in, nor give any third-party beneficiary rights or remedies
to, any other person or entity not a party to this Assignment.

7.Governing Law.  This Assignment shall be governed by, interpreted under, and
construed and enforceable in accordance with, the laws of the State of
California.  

IN WITNESS WHEREOF, Assignor and Assignee have caused this instrument to be
executed as of the Assignment Date.

"ASSIGNOR"

NETAPP, INC.,
a Delaware corporation

By:
Name:
Title:

 

“ASSIGNEE”

GOOGLE INC.,
a Delaware corporation

By:
Name:
Title:

 

 

SMRH:437330730.11

-2-

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT "I"

LIST OF LEASES

 

Triple Net Space Lease (Single-Tenant – Tenant Buildout) dated June 25, 2010
with Cepheid, a California corporation (as amended)

Triple Net Space Lease (Multi-Tenant) dated September 24, 2010 with Bloom Energy
Corporation, a Delaware corporation (as amended)

Lease dated June 17, 1996 with Quicklogic Corporation, a Delaware corporation

 

 

SMRH:437330730.11

-1-

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT "J"

LIST OF SERVICE CONTRACTS

 

KCI Sweeping Contract dated April 22, 2015

Cummins West Contract dated February 19, 2013

 

SMRH:437330730.11

-1-

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT "K"

SELLER’S LEASING COSTS

NONE.

 

 

SMRH:437330730.11

-1-

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT "L"

EXCLUDED PERSONAL PROPERTY

 

1 Each - Cummins 2,000 kW diesel generator located in the equipment pad of 1240
Crossman

4 each – Chargepoint CT2000 Electric Vehicle Charging Stations located in the
back parking lot of 1260 Crossman Ave on the east side of the building

4 each – Chargepoint CT2000 Electric Vehicle Charging Stations located in the
back parking lot of 1240 Crossman Ave on the north side of the building

All existing IT cabinets in various locations within all the buildings

All existing network infrastructure within the buildings, including UPS serving
the network equipment, excluding cableplant

All modular furniture in 6 x 6 and 8 x 7 configurations and conference room
furniture in 641 Baltic

All existing furniture within the lobby and all modular furniture on the 2nd
floor of 1260 Crossman

 

 




SMRH:437330730.11

-1-

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT "M"

DUE DILIGENCE ITEMS

 

 

·

Copies of all leases, any amendments, guaranties, Letters of Credit, and letter
agreements relating thereto, and all other agreements relating to the Property.

 

·

Copies of all operating contracts, and all service and maintenance agreements,
if any, and any amendments and letter agreements relating thereto.

 

·

Engineering, environmental and physical inspection reports generated by third
parties in Seller's possession or control regarding the Property, including soil
reports and maintenance records for mechanical equipment.

 

·

Current tenant billing statements.

 

·

Current aged receivable report and security deposit ledger.

 

·

Annual tenant reconciliation statements for the past 3 years.

 

·

Copies of recent property tax bills and assessor's statements of current
assessed value.

 

·

Any existing survey of the Property.

 

·

Copies of all warranty agreements in Seller's possession covering all real or
personal property to be conveyed, to the extent still in effect.

 

·

Copies of all approvals, permits and licenses from each governmental authority
having jurisdiction over the Property as are necessary to permit the full use
and occupancy of the Property.  These shall include but not be limited to:
environmental permits and approvals, certificate of completion, certificates of
occupancy (each tenant's suite and the entire property) and evidence of
compliance with applicable zoning and use regulations.

 

·

A detailed summary of all unresolved legal actions concerning the Property,
including actions taken on behalf of or against the ownership of the Property.

 

 

SMRH:437330730.11

-2-

 

 

 

 

 

--------------------------------------------------------------------------------

 

AGREEMENT OF PURCHASE AND SALE
AND JOINT ESCROW INSTRUCTIONS

BETWEEN

NETAPP, INC.,
a Delaware corporation

as SELLER

and


GOOGLE INC.,
a Delaware corporation

as BUYER

 

 

SMRH:437330730.11

 

 

 

 

 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

I

SUMMARY AND DEFINITION OF BASIC TERMS1

 

II

RECITALS2

 

III

AGREEMENT4

 

 

1.

Purchase and Sale4

 

 

2.

Purchase Price4

 

 

2.1

Purchase Price4

 

2.2

Deposit4

 

2.3

Cash Balance5

 

2.4

Independent Contract Consideration5

 

3.

Escrow and Title5

 

 

3.1

Opening of Escrow5

 

3.2

Close of Escrow/Closing5

 

4.

Contingencies; Conditions Precedent to the Close of Escrow6

 

 

4.1

Buyer's Review6

 

4.2

Title and Survey7

 

4.3

Conditions Precedent to Buyer's Obligation to Close9

 

4.4

Failure of Conditions Precedent to Buyer's Obligations9

 

4.5

Conditions Precedent to Seller's Obligations10

 

4.6

Effect of Closing or Termination10

 

4.7

Defective Condition Extension; Termination10

 

5.

Deliveries to Escrow Holder11

 

 

5.1

Seller's Deliveries11

 

5.2

Buyer's Deliveries12

 

6.

Deliveries Upon Close of Escrow12

 

 

6.1

Tax Filings12

 

6.2

Prorations12

 

6.3

Recording12

 

6.4

Buyer Funds13

 

6.5

Documents to Seller13

 

6.6

Documents to Buyer13

 

6.7

Seller Funds13

 

7.

Costs and Expenses13

 

 

8.

Prorations13

 

 

8.1

Ad Valorem Taxes13

 

8.2

Excise, Transfer and Sales Taxes13

 

8.3

Lease Rentals14

 

8.4

Security Deposit14

SMRH:437330730.11

-i-

 

 

 

 

 

--------------------------------------------------------------------------------

Page

 

8.5

Operating Expenses14

 

8.6

Contracts15

 

8.7

Leasing Costs15

 

8.8

Prorations at Closing; Final Adjustment15

 

9.

Covenants of Seller15

 

 

9.1

Contracts15

 

9.2

Operation in the Ordinary Course16

 

9.3

Tenant Estoppel Certificate16

 

10.

AS-IS Sale and Purchase16

 

 

10.1

Buyer's Acknowledgment16

 

11.

Seller's Representations and Warranties19

 

 

11.1

Formation; Authority20

 

11.2

Leases20

 

11.3

Litigation20

 

11.4

Foreign Person20

 

11.5

No Bankruptcy20

 

11.6

Contracts20

 

11.7

Hazardous Substances20

 

11.8

Compliance With Laws20

 

11.9

Employees21

 

11.10

Prohibited Person; Patriot Act Compliance21

 

11.11

No Additional Consents21

 

11.12

Subsequent Changes21

 

11.13

Seller's Knowledge22

 

11.14

Survival22

 

12.

Buyer's Representations and Warranties22

 

 

12.1

Formation; Authority22

 

13.

Casualty and Condemnation22

 

 

13.1

Casualty22

 

13.2

Material Condemnation22

 

13.3

Non‑Material Condemnation23

 

13.4

Materiality Standard23

 

13.5

Notice of Casualty and Condemnation23

 

14.

Notices23

 

 

15.

Broker Commissions24

 

 

16.

Default24

 

 

16.1

Default by Seller24

 

16.2

Default by Buyer24

 

16.3

Indemnities; Defaults after Closing or Termination25

 

16.4

Limited Liability25

 

17.

Assignment26

 

SMRH:437330730.11

-ii-

 

 

 

 

 

--------------------------------------------------------------------------------

Page

 

18.

Miscellaneous26

 

 

18.1

Governing Law26

 

18.2

Partial Invalidity26

 

18.3

Waivers26

 

18.4

Successors and Assigns26

 

18.5

Professional Fees26

 

18.6

Entire Agreement27

 

18.7

Time of Essence/Business Days27

 

18.8

Construction27

 

18.9

Material Adverse Effect27

 

19.

Intentionally Deleted27

 

 

20.

Exchange27

 

 

21.

Confidentiality28

 

 

SMRH:437330730.11

-iii-

 

 

 

 

 

--------------------------------------------------------------------------------

INDEX

Page(s)

Additional Deposit2

Agreement1

Anti-Money Laundering Laws22

Assignment of Contracts11

Bill of Sale11

Buildings1

Buyer1

Buyer Parties27

Buyer's Disapproval Notice7

Buyer's Notice Address1

Buyer's Representatives29

CAP Amount27

Claims19

Close of Escrow5

Closing5

Contingency Deadline2

Contracts6

Cooperating Party29

Deed5, 11

Defective Condition11

Deposit4

Due Diligence Investigations3

Due Diligence Items6

Effective Date1

Environmental Laws18

Escrow Holder2

Escrow Holder's Notice Address2

Escrow Instructions.5

Excluded Claims19

Floor Amount27

General Assignment11

Governmental Regulations17

Hazardous Substances18

Improvements3

Initial Deposit2

Intangible Personal Property3

Interim Date8

Intrusive Tests7

Land2

Leases3

Leasing Costs15

Material Adverse Effect29

Monetary Liens8

Natural Hazard Expert2

New Contracts16

Objection Notice8

Opening of Escrow5

Other Documents27

SMRH:437330730.11

-i-

 

 

 

 

 

--------------------------------------------------------------------------------

Page(s)

Outside Closing Date2

Property3

Property Approval Period7

PTR8

Purchase Price1

Real Property3

Reconciliation Period14

Reports6

Requesting Party29

Seller1

Seller Group17

Seller's Representative2

Seller's Response8

Tax Certificates11

Tenant Charges14

 

SMRH:437330730.11

-i-

 

 

 

 

 